     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 1 of 81 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

Robert Smith Jr.,                              )
                          Plaintiff,           )
v.                                             )     No.
                                               )
The City of Chicago,                           )
Former CPD Superintendent Phillip Cline,       )
The Estate of John A. Yucaitis,                )
Detective Daniel McWeeny,                      )
Detective Steven Brownfield,                   )
Detective William Pedersen,                    )     JURY TRIAL DEMANDED
Detective John Solecki,                        )
Detective M. Rowan,                            )
Unidentified Employees of the City of          )
 Chicago,                                      )
Cook County Assistant State’s Attorney         )
 Raymond Brogan,                               )
                         Defendants.           )

                                       COMPLAINT

      Plaintiff Robert Smith (“Robert” or “Smith”) complains against Defendants (1) the

City of Chicago (the “City”), (2) Former Chicago Police Department (“CPD”)

Superintendent Phillip Cline (Star No. 265), (3) Former CPD Detectives Daniel

McWeeny (Star No. 14367), (4) Steven Brownfield (Star No. 15752), (5) William

Pedersen (Star No. 8553), (6) John Solecki (Star No. 5174), and (7) M. Rowan (Star

No. 3717), and (8) deceased Detective John A. Yucaitis, named as defendant through his

Estate (collectively, the “Detective Defendants”), (9) Unidentified Employees of the City,

and (10) Cook County Assistant State’s Attorney (“ASA”) Raymond Brogan, as follows:

                                  INTRODUCTION

      1.     Defendants framed Robert Smith for a brutal double murder he did not

commit; Smith spent 33 years, one month, and seven days in Illinois prisons and jails.
     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 2 of 81 PageID #:2




      2.       The Detective Defendants – all protegees of disgraced Area 2 Violent

Crimes Lieutenant Jon Burge – framed Robert for the murders by beating,

threatening, and abusing him, over a 19-hour-long interrogation at Area 2 Violent

Crimes, causing him to falsely confess to a story that the Detectives made up about

the murders.

      3.       The Detective Defendants also framed Robert by fabricating and planting

evidence that the State used at Robert’s August 1990 trial to convict him, and by

concealing and withholding material exculpatory evidence from Robert, his attorneys,

the jury, as well as from the criminal trial and appellate courts.

      4.       The Defendants’ malicious and unconstitutional misconduct resulting in

Robert’s wrongful conviction was not an isolated incident. As set forth in detail below,

it was part of a widespread pattern and practice, which the City ratified, condoned,

and facilitated, and under which police torture of suspects was an ordinary occurrence

at Area 2, as were other forms of police corruption, including the fabrication of

incriminating evidence, the withholding of exculpatory evidence, and perjured

testimony to support the fabrication and concealment of evidence.

      5.       On October 23, 2020, after Robert served more than 33 years in prison,

Cook County Special Prosecutors, who have been assigned especially to cover torture

cases arising out of Areas 2 and 3, where Burge worked, moved to: (a) vacate Smith’s

murder convictions, (b) dismiss his indictment in its entirety and with prejudice, and

(c) have the Court order Robert’s immediate release.




                                             2
     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 3 of 81 PageID #:3




      6.        The Special Prosecutors informed Circuit Court of Cook County Judge

Adriene Davis that after its careful review and investigation of “all materials related

to the convictions of Robert Smith,” it had significant questions about the integrity of

the police investigation and had “formed an opinion that there are critical issues with

the evidence [used to convict Smith].” More specifically, the State told Judge Davis

that its investigation revealed that key information relating to the police’s supposed

recovery of key pieces of evidence used to convict Smith was missing from police

reports and that previous testimony at Robert’s suppression hearing and criminal trial

not only could not be validated by the police reports, but also “made no sense.”

      7.        That very same day, Judge Davis granted the State’s motion and entered

an Order for Smith’s immediate release, a copy of which is attached to this Complaint

as Exhibit 1.

      8.        On the same day, Robert filed a Petition for a Certificate Innocence

pursuant to the Illinois Innocence Act, 735 ILCS 5/2-702.

      9.        Two weeks later, on November 6, 2020, after carefully reviewing the

relevant evidence, Chief Judge LeRoy K. Martin Jr., Presiding Judge of the Criminal

Division of the Circuit Court of Cook County, issued Smith a Certificate of Innocence,

a copy of which is attached to this Complaint as Exhibit 2.

      10.       Although Robert, who is now 72 years-old, has finally regained his

freedom and has finally received judicial recognition of his innocence, the injuries he

suffered as a result of Defendants’ malicious misconduct, including his more than

three-decades-long depravation of liberty and isolation from family and society, are


                                               3
     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 4 of 81 PageID #:4




profound and immeasurable. Robert therefore brings this lawsuit, seeking

compensation for those injuries and to hold Defendants accountable for their malicious

and unconstitutional misconduct.

      11.    Robert asserts his claims pursuant to 42 U.S.C. § 1983, the United States

Constitution, the Illinois Constitution, and Illinois common law, and seeks

$33,101,369.86 in compensatory damages and $33,101,369.86 in punitive damages.

                            JURISDICTION AND VENUE

      12.    This Court has federal subject matter jurisdiction over Mr. Smith’s federal

claims pursuant to 28 U.S.C. § 1331.

      13.    This Court has federal subject matter jurisdiction over Mr. Smith’s state

law claims pursuant to 28 U.S.C. § 1367.

      14.    Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because all

the events giving rise to Mr. Smith’s claims occurred within this judicial district.

      15.    Venue is also proper in this district under 28 U.S.C. § 1391(c)(3) because

the Court has personal jurisdiction over all the defendants.

                                    THE PARTIES

      16.     Plaintiff Robert Smith is 72 years-old and resides in Chicago, Illinois. On

September 19,1987, the day of his arrest, Robert was 39 years-old and resided,

together with his wife, Diane Yeager-Smith, in Chicago, Illinois.

      17.    Beginning in 1967, Robert proudly served his country in the United States

Army for three years. During his final year of service, Robert was deployed to

Vietnam, where he was a communications specialist. During his year in Vietnam, he


                                             4
     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 5 of 81 PageID #:5




observed fellow servicemen being killed and was exposed to numerous life-threatening

experiences, including being blown out of his cargo truck when it was struck by a mine.

      18.    Robert received an honorable discharge in 1970. At the time of his

arrest, Robert had no violent criminal record, nor does he have any such record today.

On the night of his arrest, Robert’s wife, Diane, was pregnant with the couples’ first

child (and, as it turned out because of the unconstitutional conduct outlined here, only

child). Because of his wrongful arrest and wrongful conviction, Robert would not see

or hug his son outside of prison walls until his release more than 33 years later.

      19.    The Defendant City is a municipal corporation under the laws of the

State of Illinois. The City, at all relevant times, employed Lieutenant Cline, each of

the Detective Defendants, and each of the Unidentified Employees of the City.

      20.    At all relevant times, former Chicago Police Department (“CPD”)

Superintendent Phillip Cline was an employee of the Chicago Police Department

holding the rank of Lieutenant, acting under color of law and within the scope of his

employment during the investigation of the murders at issue. Robert sues Defendant

Cline in his individual capacity.

      21.    At all relevant times, each of the Detective Defendants (individually

named and defined above on Page 1) were CPD employees, acting under color of law

and within the scope of their employment during the investigation of the murders at

issue. Robert sues each of the Detective Defendants in their individual capacities.

      22.    The “Unidentified Employees of the City” is a placeholder for any

additional defendants employed by the City who had a role in the unconstitutional and


                                            5
     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 6 of 81 PageID #:6




malicious conduct that led to Robert’s wrongful conviction but who are not currently

known to Robert or his counsel.

       23.    At all relevant times, Defendant Brogan, was an employee of the Cook

County State’s Attorneys’ Office (“CCSAO”), who had non-prosecutorial, investigatory

responsibilities during the investigation of the murders at issue and who acted under

color of law and within the scope of his employment. Robert sues Defendant Brogan in

his individual capacity. (The Detective Defendants, Defendant Cline, and Defendant

Brogan will be referred to collectively as the “Individual Defendants” beginning at

Count I and paragraph 237.)

                                       THE FACTS

       A.     The Murders of Edith Yeager and Willie Bell Alexander

       24.    At approximately 3:20 a.m. on September 19, 1987, the Chicago Police

and Fire Departments were summoned to a burning one-story bungalow at 325 West

107th Street, on the south side of Chicago.

       25.    Two CPD officers, Warren Hughes and Patrick Barrins, who were the

first on the scene, attempted to enter the house to roust anyone inside. After finding

the front and rear doors locked and protected by accordion-type burglar bars, the

officers noticed a basement door ajar and a light on.

       26.    Officers Hughes and Barrins then battled heavy smoke to creep up a

flight of stairs to the first floor. There, in a large pool of blood, they found the bodies of

55-year-old Edith Yeager and her 87-year-old mother, Willie Bell Alexander, both of

whom had had their throats cut.


                                               6
     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 7 of 81 PageID #:7




      27.    When firefighters arrived, they forced open the burglar bars,

extinguished the blaze with water hoses, carried the bodies to the back yard, and

moved a burnt hide-a-bed sofa into the side or front yard. The fire appeared to have

been started with gasoline poured on or near the sofa located near the bodies in the

dining room, where a two-gallon gasoline can was also found on the floor.

      28.    Chicago Fire Department Captain Robert Dempsey would later testify

that the house, even after putting out the fire, reeked heavily of gasoline and if one

were to light a match inside it, the house would have exploded like a bomb.

      29.    Shortly after the fire was extinguished, Chicago police bomb and arson

investigators, as well homicide detectives and a team of evidence technicians, arrived

at the house and began processing the crime scene, taking photos of the house and

collecting, tagging, and bagging what they deemed evidentiary.

      B.     Police Improperly Arrest Robert Smith Without Probable
             Cause and Without Charging Him with Any Crime.

      30.    The same morning, at approximately 5:20 a.m., the victims’ daughter and

granddaughter, Diane Yeager Smith (“Diane”), and her husband, Robert Smith,

arrived at the house. Both Diane and Robert were unaware of the murders or the fire

when they arrived at the home shared by Diane’s mother and grandmother. Rather,

on their way home from Diane picking Robert up near 83rd and Racine, they stopped to

check on Diane’s mother and grandmother, as they would often do when in that

neighborhood.

      31.    Observing a police wagon in front of the house, Diane and Robert

immediately became concerned and hurriedly entered the house through its front

                                             7
     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 8 of 81 PageID #:8




door, stepping into the dining room. Before they could go any further, however, they

were stopped by a plain-clothed officer who asked them who they were, and after they

identified themselves as the daughter and son-in-law of the people who lived at the

house, the officer told them “there had been a tragedy” and asked them to wait outside

of the house. Both Robert and Diane then left the house, as instructed, through the

front door.

      32.     Outside the house, Diane and Robert encountered Paul Ward, the

victims’ neighbor and Robert’s uncle. Together, the three tried to learn what

happened to Diane’s mother and grandmother.

      33.     At some point, Diane and Robert moved to the back of the house,

continuing to search for information. (Ms. Yeager’s and Ms. Alexander’s had, by that

time, been removed from the back yard.)

      34.     Diane reentered the house through a set of exterior stairs leading into

the basement, where she encountered more officers and again asked what was

happening and where her mother and grandmother were. One of the officers

responded by telling Diane to go back and wait outside.

      35.     At the same time that Diane had reentered the house through the

basement door, Robert had reentered the house through the rear door leading into the

first-floor kitchen. Robert approached a group of officers, demanding to know what

happened to his in-laws. Detective Daniel McWeeny did not take well to Robert’s

reentry into the house and demand for information. McWeeny immediately grabbed




                                             8
     Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 9 of 81 PageID #:9




Robert, and when Robert struggled to get loose from McWeeny, McWeeny, with the

help of another officer, threw Robert to the floor and pinned him down.

      36.    While in the basement, Diane heard the struggle from the floor above and

ran up stairs leading into the kitchen. There, Diane saw Robert on the floor with

officers on top of him, including one, Detective McWeeny, who had his knee on

Robert’s neck.

      37.    Diane exclaimed, “what are you doing?” and “don’t hurt him.” She

explained that Robert had recently undergone neck surgery. One of the officers

replied, “we are just restraining him” and words to the effect of, “Robert had re-

entered the crime scene after being told to wait outside.” Indeed, while Robert was

pinned to the floor, one of the officers kicked him in the butt, telling him, “what are

you doing in here for? We told you to wait outside.”

      38.    Officer McWeeny then handcuffed Robert, whisked him out of the home,

and arranged with other officers for Robert to be transported in a CPD vehicle to Area

2 Violent Crimes.

      39.    McWeeny had no probable cause to detain, handcuff, or arrest Smith, nor

did he charge Smith with any crime at that time, nor did he or any other officer during

the next 19-plus hours. McWeeny never prepared an arrest report that stated any

reason for McWeeny detaining, handcuffing or arresting Smith at his in-laws’ home.

No other person involved in Smith’s arrest prepared an arrest report that stated any

reason Robert had been arrested.




                                             9
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 10 of 81 PageID #:10




      40.    The sole reason McWeeny arrested Robert was because he was a black

man who had the audacity to reenter the house after being told to wait outside and to

demand that the police tell him what had happened to his in-laws.

      C.     The Detective Defendants Beat, Threatened, and Abused
             Robert Until He Falsely Confessed to The Murders.

      41.    Police Officers Martin Rios and Harvey Wells transported Robert to

Area 2 Violent Crimes. These officers placed him in a small windowless interrogation

room and handcuffed him to a ring on the wall, beside a bench, and one of the two

officers directed Robert to sit down. When Robert refused to do so, that officer kicked

him in the chest.

      42.    Robert then asked the officer who had kicked him to take off the

handcuffs, and the officer kicked Robert again. That officer was approximately 6 ft.

tall, 180-190 lbs., with blonde hair and glasses.

      43.    A short while after Robert was kicked, Detective McWeeny, the one who

had arrested Robert at the house, and another Detective burst into the interrogation

room and directed the officer guarding Smith to leave the room. One of the detectives

closed the door.

      44.    The detective who was not McWeeny (who is believed to be Detective

Steven Brownfield) immediately pounced on Robert and began beating him in the

chest and calling him a “cold-blooded killer,” a “MF,” and “all kind of other names.”

      45.    Robert responded by going into a “rage,” cursing at the Detective and

screaming out for his wife, Diane, and his uncle, Paul Ward.



                                             10
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 11 of 81 PageID #:11




        46.   At that point, the detective who was beating Robert in the chest took

Robert’s wallet and handkerchief (which the detective had been holding) and stuffed

them into Robert’s mouth. Robert “couldn’t breathe,” started “choking,” and his “eyes

[were] bugging out” until the point that Robert almost lost consciousness.

        47.   Eventually, Detective McWeeny, who had taken a seat in the room and

watched the beating and choking, told the Detective choking and beating Robert to

stop.

        48.   After the Detective with the wallet and handkerchief stopped choking

and beating Robert, Detective McWeeny began his “good cop routine,” attempting to

calm things over by bringing Robert a cup of coffee and giving him cigarettes.

        49.   McWeeny then told Robert “we know you did this,” “you almost

committed the perfect crime,” but you “didn’t pour gasoline on the body to make it

explode.” McWeeny also told Robert that the police knew that the victims’ throats had

been cut and asked Robert to tell him how he had committed the murders.

        50.   Robert denied any involvement in the murders, told McWeeny that he

needed medical attention, and begged McWeeny to let him see a doctor and his wife.

McWeeny ignored Robert’s pleas and eventually left the room.

        51.   A short while later, two or three other Detectives entered the room. One,

a white detective, approximately 5’10, 220 lbs., with a full head of dark hair, asked

Robert if he wanted to talk about committing the murders. Robert, who had already

told the police repeatedly he was not involved in the murders, went into another

“rage,” cursing at the dark-haired Detective and telling him to kiss his butt.


                                            11
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 12 of 81 PageID #:12




      52.    Doing so at Area 2 Violent Crimes did not go well for Robert. The dark-

haired Detective slapped Robert on the side of his head with an open hand and told

him he was the only one who could have committed the murders because “all the doors

to the house were locked,” which, of course, was false, as the basement door was left

open, as noted above.

      53.    The same Detective also told Robert that he (Robert) had “cleaned up

down in the basement” and “washed his clothes,” and also that Robert had “left a

thumbprint” at the crime scene, which was also false as no fingerprint evidence (or

any physical evidence at all) ever tied Robert to the murders in any way.

      54.    Robert continued to deny involvement in the murders. He also told the

Detectives he had recently been released from the hospital after suffering a skull

fracture, and again begged to see a doctor and his wife. The Detective who had

slapped Robert in the face replied, “you’ll get one when we get through with you” and

left the room.

      55.    Sometime later, the same detective who had slapped Robert in the face

returned to the interrogation room and again questioned Robert about the murders.

When Robert kept denying involvement and refused to give that Detective the

answers he wanted, the Detective repeatedly slapped him.

      56.    This same Detective also questioned Robert about his whereabouts on

that night (which were actually early morning hours) of the murders. Robert told the

Detective that he had spent the night participating in a pool (billiards) tournament at

a tavern located below the apartment of a friend named Sally Payne Atkins. Robert


                                           12
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 13 of 81 PageID #:13




further told the Detective that throughout the night he had gone back and forth from

the tavern to Ms. Atkins’ apartment, and that on two or three occasions during the

night he left Atkins’ place to look for another friend of his, a man named Mike Santee,

in order to score drugs.

      57.    The Detective told Robert he would check out his story and left the room.

CPD Detectives in fact interviewed Atkins and Santee twice that day, September 19,

and both Atkins and Santee twice corroborated what Robert had told the Detectives.

Both confirmed that Robert had in fact been with them on the night of the murders.

Detective Gaines interviewed Atkins and Santee in the afternoon of September 19,

and he submitted his report at 6:40 p.m. the same day. Detective Rowan re-

interviewed Atkins and Santee later that night, and submitted his Atkins report on

September 19 at 11:35 p.m. and his Santee report on September 20 at 12:30 a.m.

Police ignored this information and failed to further investigate it, preferring instead

to just beat Robert into making a false confession.

      58.    Sometime after the Detective who had been slapping Robert had left the

interrogation room, two more Detectives entered the room; one white, who Robert

later testified was William Higgins and the other black, who Robert could not name.

The black Detective began to verbally abuse Robert, telling him he was a “low down

and nothing nigger,” who had a “fine wife,” but all she had was a “piece of shit and

garbage.”

      59.    Detective Higgins told Robert what he had done and asked who he had

done it with, asserting, “you couldn’t have done this yourself.” Robert kept denying


                                            13
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 14 of 81 PageID #:14




involvement, explaining again where and with whom he had been on the night of the

murders. Both Detectives eventually left the room.

      60.    Thereafter, two other detectives entered the room, one telling Robert “he

didn’t like niggers” and threatening “to splatter [Robert’s] black butt all against this

here doggone wall.”

      61.    Sometime later, two other detectives came into the room. One told Robert

that he was a “man of God” and that he had heard that Robert believed in God and

would go to church. On information and belief, this was Detective William Pedersen.

The other, who Robert later described as fat and wearing “a pretty polka-dotted tie,”

told Robert that he was on his way to a party and that he “didn’t have time to be

messing with no nigger all night long.” The fat detective then repeatedly threatened

Robert, telling him that if Robert did not cooperate “he would be all up against the

wall.” Robert continued to deny involvement and kept begging to see a doctor, telling

the detectives again that he was under a doctor’s care and had serious injuries,

including a skull fracture, which he suffered during an assault two months earlier.

Before these detectives could continue questioning (and beating) Robert, another

detective interrupted them and summoned them to the hallway.

      62.    Sometime while Detective Pedersen was away from the interrogation

room, Robert was visited by two detectives who continued to accuse him of committing

the murders, telling him how he had committed them, and how he had returned to the

crime scene later in the morning.




                                             14
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 15 of 81 PageID #:15




      63.     Robert repeatedly hung his head while these two other detectives were

talking to him, and one of the Detectives kept jerking Robert’s head up. Robert tried to

explain that this dropping of his head was part of his health problem and that he had

a problem with his neck and could not hold his head up straight. (At the time of his

arrest, as is well-documented in his medical records, Robert had a pinched nerve,

difficulties turning his head from side to side, and had undergone an anterior cervical

fusion in December 1986. Robert’s medical records also show he suffered a skull

fracture and other serious injuries during an assault that occurred in July 1987, two

months before his arrest.)

      64.     Sometime later, the Detectives who on information and belief were Rice

and Pedersen then returned to the room. Detective Rice hurdled more violent threats

at Robert and left the room. Detective Pedersen then calmed things over, again

offering Robert cigarettes and telling Robert again about his belief in God. Pedersen

asked Robert, “why don't you make it easy for yourself?, . . . why don’t you make a

statement?”

      65.     Robert kept denying involvement telling Pedersen, “man, I believe in

God,” “I didn’t do this here. Do you believe me?” This conversation went on for a few

more minutes, with Robert telling Pedersen repeatedly that he was not involved in the

murders and Pedersen continuing to press Robert to confess to them.

      66.     At some point during that conversation, Detective Rice retuned to the

room accompanied by Lieutenant Cline, who Rice introduced to Robert as “the big

boss.” Cline told Robert he heard “they been giving you a rough time.” Robert


                                           15
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 16 of 81 PageID #:16




immediately began to beg and plead with Cline to let him see a doctor, telling him how

bad he was hurting.

      67.    Cline saw that Robert was hurt and that he was “trembling and

shaking.” Still, Cline refused to provide Robert with any medical attention, telling

him “give these guys a statement and I’ll get you to the hospital and see about getting

you a doctor.” At that point, Robert told Cline, “Okay. I’ll give a statement.” Robert

agreed to give the statement because he believed that he could escape the Detectives’

further beatings and that once he was transferred to the hospital, he would be able

to show he was beaten into the confession. Robert was tired and hurting and was

relying on Cline’s statement that he would assist him to get to a hospital.

      68.    By the time Robert told Cline he would give an oral statement (at

approximately 9:15 p.m. on Saturday, September 19), Robert had, in fact, not slept for

at least 39 hours (since 6:00 a.m. the prior Friday morning, September 18).

      69.    At that time, Robert had severe chest pain and believed his rib was

broken. (Medical records would later establish that his rib was, in fact, broken.) At

the time he agreed to give a statement, Robert was “weak, “scared,” and “tired,” and

he was in excruciating pain in his neck, head, and ribs.

      70.    The Detective Robert believes to be Pedersen was next assigned to work

with Robert on the questions and answers for his confession. Pedersen asked Robert a

bunch of questions, such as, “how many times did you cut them?” and “how did you get

in the house?” and Robert gave answers that Pedersen and other detectives had

coached him to give and wanted him to say.


                                            16
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 17 of 81 PageID #:17




      71.    After Pedersen prepared Robert with the questions he would be asked

and the answers he was to give, Cline re-entered the room and told Robert, “Okay. . .

We going to get you a doctor because I see you need one bad,” but first, Cline stated, I

need you to see the State’s Attorney.

      72.    Robert was then removed from the small interrogation room (for the first

time in over 18 hours, with the exception of two bathroom breaks) and placed in a

larger room. A short time later, ASA Brogan arrived and introduced himself to Robert

as an Assistant State’s Attorney. Robert, mistakenly thinking that Brogan, as a

State’s Attorney, would treat him fairly, immediately began to beg Brogan to allow

him to see a doctor, told Brogan that the Detectives beat him, that he was under a

doctor’s care, and that if he (Brogan) would “put him back out there” the detectives

would continue to beat him. Robert also gave Brogan one of the detective’s names.

Brogan replied, “they ain’t doing nothing like that to you” and left the room.

      73.    A later, Brogan retuned to the room accompanied by Detective Higgins.

Robert repeated what he had told Brogan earlier, that the detectives had been beating

him and that he needed to see a doctor. Brogan responded “you told [Higgins] out

there you were going to cooperate. Them guys out there say they ain’t did nothing like

that to you,” and “if you ain’t going to cooperate I’m not going to be bothered with you.”

Brogan then began walking towards the door. Before he could leave, however, Robert

told Brogan, “Okay, all right, I’ll cooperate. Okay.”

      74.    While waiting for a court reporter to arrive at Area 2, Brogan rehearsed

with Robert, two or three times, the questions and answers that Robert had rehearsed


                                             17
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 18 of 81 PageID #:18




with and had been fed by Detective Pedersen earlier. During this rehearsal, Brogan

told Robert how to answer each question, saying things to Robert such as “I want you

to answer just like that.”

       75.    When the court reporter arrived, ASA Brogan read the rehearsed

questions and Robert gave the rehearsed answers.

       76.    Towards the very end of this process, Detective Higgins whispered

something to Brogan, and Higgins then took out two McDonald’s hamburgers and

handed them to Robert. Brogan then asked Robert, if the police gave him food while he

was at Area 2, to which Robert replied “yes.” Higgins gave Robert the hamburgers

after 12:05 a.m. on Sunday, September 20, 1987. With the exception of a cup of coffee

he was given to drink (at the beginning of Detective McWeeny’s attempted “good guy

routine”), the hamburgers were the first and only food that the police had given Robert

to eat or drink since carting him from his mother-in-law’s home eighteen hours earlier.

       77.    After the court reporter finished preparing the statement, Brogan asked

Robert to initial and sign the transcribed statement. Robert initialed an error in the

address of his in-laws’ home, but he refused to sign the statement or initial any other

part of it, telling Brogan, “I’m not signing nothing.”

       78.    Although Robert refused to sign the transcribed confession and although

the transcribed confession had been procured from Robert through beatings and other

physical and psychological abuse, the State was permitted to read the confession at

Robert’s trial, line by line, into evidence.

       D.     Detective McWeeny and The Other Detectives Fabricated an
              Implausible and Demonstrably False Basis for Robert’s Arrest.

                                               18
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 19 of 81 PageID #:19




      79.    Sometime while Robert was being held, beaten, and abused at Area 2,

Detective McWeeny and the other Detectives realized they had no valid basis to arrest

or detain Robert in the first instance. The Defendant Detectives knew that without

probable cause to arrest or detain Robert, the confession they were beating out of him

would be inadmissible. McWeeny solved this problem by concocting a false and

fantastical story about Robert diving into a pool of blood and being arrested at the

crime scene for obstructing justice and interfering with a police investigation.

According to McWeeny, who testified about this on three separate occasions (Robert’s

1989 suppression hearing, 1990 criminal trial, and at McWeeny’s 2019 deposition), on

September 19, 1987, at approximately 5:30 a.m., immediately after arriving at the

house with his wife Diane, Robert rushed into the house screaming “Mama’s dead,

Granma’s dead!” and then dove headfirst into a pool of the victims’ blood that had

formed in the hallway outside one of the bedrooms.

      80.    More specifically, McWeeny testified that he was canvassing the

neighborhood surrounding the crime scene when he saw a male and female (Robert

and Diane) pull up in front of the house, exit the car, and head towards the front door

entrance. McWeeny further testified that he confronted Robert and Diane outside of

the house and asked Diane who she was. McWeeny continued by falsely testifying

that once he was “satisfied” that Diane was related to the victims, he escorted Diane

into the house through the front door. McWeeny further asserted that Robert must

have entered the house behind him and Diane, although he could not recall seeing

Robert do that.

                                            19
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 20 of 81 PageID #:20




      81.    During subsequent testimony, McWeeny (who by 1987 was an

experienced detective) was unbale to explain the purpose of escorting Diane into the

house, which he acknowledged was an active crime scene. As McWeeny put it, “me and

her ended up inside that house. Now, why that happened, I don't know.” McWeeny

has also conceded under oath that he could have spoken to Diane in his squad car or

back at the station, as opposed to escorting her into an active crime scene. McWeeny’s

suggestion that Diane and Robert entered into the house with him is also contradicted

by several people’s testimony that Diane and Robert were asked to wait outside.

      82.    McWeeny next claims that as he and Diane approached the hallway

where there was a pool of blood, Robert bolted around him and Diane, dove into the

blood, and then “rolled around” and “wiggled” in the blood for approximately 15

seconds, at which point McWeeny twice commanded Robert to get out of the blood,

which Robert would not do, before McWeeny forcibly removed Robert from the blood

by Robert’s neck. In his testimony, McWeeny emphasized that Robert “had a lot of

blood on him” and that Robert’s diving into the blood justified his immediate arrest

and detention. According to McWeeny, this was the first time in his career that he

had ever seen someone dive headfirst into a pool of blood. (This Complaint hereafter

refers to McWeeny’s false testimony concerning Robert’s purported arrest as the

“purported blood incident.”)

      83.    The purported blood incident never happened. Robert never dove into or

rolled around in a pool of blood, nor was he ever arrested for obstruction of justice or

interference with the police investigation.


                                              20
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 21 of 81 PageID #:21




      84.    The entire purported blood incident was just an after-the-fact, made-up

story that McWeeny concocted in order to justify carting Robert off to Area 2 and

holding him there for more than at least fifteen hours without probable cause.

      85.    The CPD took a contemporaneous photo of Robert at Area 2 attached to

this Complaint as Exhibit 3. The photo shows that Robert was not covered in blood.

      86.    Further, the clothing Robert wore during his arrest were subject to State

forensic testing. The results of the State’s own forensic testing proves that Robert was

not covered in blood at the time of his false arrest. More specifically, at Robert’s trial,

the State’s own expert forensic serologist, Dr. Christine Anderson, testified that she

attempted to test each of the articles of clothing that Robert wore on the night of the

murders, including the green army jacket, gray sweatshirt, blue jeans, belt, black

nylon stockings, and black shoes that appear in the photo. Dr. Anderson testified that

her assigned task was to determine (a) whether those clothes had blood on them,

(b) whether the blood was of human origin, and finally, (c) whether there was

sufficient blood on the clothes to determine the blood type (the last of which is

commonly referred to as “ABO testing”).

      87.    Dr. Anderson testified that each of these six articles of clothing did not

contain enough blood to determine the blood type and that the quantity of blood on the

belt and the green jacket were not even sufficient to determine whether the blood

present was of human origin.

      88.    Based on the State’s own testimony, it is impossible that Robert dove into

a pool of the victims’ blood and rolled around in it, as McWeeny testified, and yet the


                                             21
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 22 of 81 PageID #:22




clothing he wore during his arrest did not contain enough blood to determine the blood

type and as to two pieces of evidence, did not even contain a sufficient quantity of

blood to determine whether the limited blood that was present was of human origin.

      89.     Nor is the purported blood incident McWeeny concocted supported by any

police report. Although McWeeny testified that he arrested Robert at the crime scene

for obstruction of justice and interference with a police investigation, he did not write

any General Progress Report (“GPR”), any arrest report, or any Supplemental Report

identifying the purported blood incident nor explaining any part of it. Similarly, he

did not write any GPR, arrest report, or Supplemental Report stating that Robert had

been arrested. Nor did any other police officer or detective write up an arrest report,

GPR, or supplemental report describing or explaining either the purported blood

incident or Robert’s arrest.

      90.     Nor was anything at all written about the purported blood incident in the

Defendant Detectives’ Cleared and Closed Report (which is supposed to summarize all

facts material to the crime, the investigation, and the arrest), and this is so even

though that Cleared and Closed Report purports to set forth the basis for Robert’s

arrest (which occurred approximately nineteen hours before he gave his court-reported

statement).

      91.     That McWeeny never wrote up the purported blood incident is also

remarkable because he separately drafted and signed at least five, separate, fairly

detailed GPRs while he was at the crime scene, but each of these reports, as noted, is

completely silent about the purported blood incident.


                                             22
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 23 of 81 PageID #:23




       92.   McWeeny’s testimony about the purported blood incident is also

contradicted by at least three other witnesses: Diane Smith, Paul Ward, and Robert

Smith. Diane testified that she and Robert arrived at the house, entered the house,

were asked to leave, left out the front door of the house without incident, stayed in the

front for several minutes, then moved to the back of the house, and subsequently

entered the house separately, with Diane going into the house through the basement

door and Robert going into the house through the house’s rear door into the kitchen.

       93.   Diane’s testimony directly contradicts McWeeny’s testimony that he met

the Smiths in front of the house, that he invited them into the house, that he

accompanied Diane and Robert through the front door, that Robert raced past both,

and that Robert threw himself into a pool of blood. All of these McWeeny statements

are false.

       94.   Robert’s suppression hearing testimony also contradicts McWeeny’s

testimony about the purported blood incident and is consistent with Diane’s testimony

about being asked to leave the house, standing for several minutes with Robert’s uncle

Paul Ward, then moving to the back of the house, and then Robert and Diane each re-

entering the house, using different entrances.

       95.   Paul Ward’s suppression hearing testimony also contradicts McWeeny’s

testimony about the purported blood incident and corroborates both Diane and

Robert’s testimony. Ward testified that he saw Robert and Diane standing in front of

the house and spoke with them for approximately five minutes before Robert and

Diane went to the back of the house without him. Ward could not have had a 5-


                                            23
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 24 of 81 PageID #:24




minute conversation with Robert and Diane in front of the house and then saw them

walk around to the backyard, if, as McWeeny testified, immediately after Diane and

Robert arrived at the house they came through the front door with McWeeny and he

then arrested Robert inside the house for diving into a pool of blood. (Moreover, when

Paul Ward later saw the police escorting Robert out of the house in handcuffs, he did

not notice anything at all unusual about Robert.)

      96.    The State used McWeeny’s lies about the blood incident not only to justify

Robert’s arrest and diminish his credibility at a suppression hearing, but also to assert

at trial that Robert must be guilty of the murders because he tried to contaminate the

evidence. For example, during closing arguments the State told the jurors that Robert

was taken “into custody for interfering with a police investigation and destroying

evidence” and that “[the detectives] made a determination after Mr. Smith rolled

around in the blood that something was wrong.”

      97.    Lt. Cline, similarly, falsely testified at Robert’s criminal trial that Robert

told him he “went into the house and threw himself into a pool of blood.” Cline lied

about this; Robert never said this to Cline, or to any other person.

      98.    McWeeny’s lies about the purported blood incident, Cline’s lies about the

purported blood incident, and the government’s use of those lies at Smith’s

suppression hearing and trial caused:

      (a) the wrongful denial of Robert’s motion to suppress the coerced confession;

      (b) the wrongful denial of Robert’s motion to quash his arrest;

      (c) Robert’s eventual conviction; and


                                              24
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 25 of 81 PageID #:25




      (d) Robert’s 33-plus-year wrongful incarceration.

   E. Detective Higgins and Other Detective Defendants Fabricated the
      Bloody Underwear, Planted It at the Crime Scene, and Used It Against
      Robert At His Criminal Trial.

      99.     Sometime while Robert was being held, beaten, and abused at Area 2,

Detective Higgins and other detectives involved in the investigation realized they had

no evidence to corroborate the false confession they were beating out of Robert and no

physical evidence at all tying Robert to the murders.

      100.    One step detectives took to gather physical evidence was directing Robert

to remove his clothes so that the clothes could be tested for the victims’ blood or for

any other evidence that Robert was present at the murder scene. (An example of such

other evidence would have been the smell or presence or gasoline or burn marks from

the purported “explosion” identified in Robert’s eventual, un-signed, court-reported

statement.)

      101.    Robert complied with the demand that he remove his clothes, at which

time Detective Higgins observed that Robert was not wearing any underwear. (Robert

wasn’t wearing underwear because he had a genital rash and wearing briefs chafed

against the rash. Robert’s genital rash is well-documented in his medical records,

showing that he had a long-standing history of “eczema, dermatitis, allergic

dermatitis, and chronic groin dermatitis.”).

      102.    Robert also informed Higgins at that time that Robert kept clothes at his

in-laws’ home.




                                               25
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 26 of 81 PageID #:26




      103.   After learning that Robert was not wearing underwear and that Robert

kept clothes at his in-laws’ home, Higgins and the other detectives present then

uttered something to each other and left the room.

      104.   At that point, Higgins and two other Detectives, Solecki and Rowan,

returned to the crime scene. Higgins testified that they arrived at the home at

approximately 7:00 p.m., and that either he or Solecki (Higgins couldn’t remember

which one) found a pair of “crumpled and bloody” blue men’s size 34 to 36 underwear

on the top stair of the stairway leading to and from the basement. (Higgins and

Solecki also purportedly found a blue bloody bed sheet in front of the basement

washer/dryer.)

      105.   Detective Higgins returned to the interrogation room and showed Robert

the pair of bloody men’s underwear, asserting to Robert that this bloody underwear

had been found at the crime scene. Robert acknowledged that the underwear

appeared familiar to him and that he believed they were his, but Robert denied having

had any involvement in the murders, and Higgins left the room.

      106.   According to Higgins’ testimony at the suppression hearing and trial,

however, when he confronted Robert with the bloody underwear that he or Solecki had

purportedly found on the top basement stair, Robert admitted that he must have dropped

them on the stairs when he was going from the first floor down to the basement to wash

the blood from his clothes. This testimony about Robert’s purported confession was false.

      107.   Among the extensive evidence that proves that Higgins’ and/or Solecki’s

finding of “bloody underwear” on the top stair is false and fabricated is the fact that


                                             26
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 27 of 81 PageID #:27




numerous detectives, evidence technicians, and police officers had already repeatedly

searched the basement stairs, took photographs of the basement stairs, and had taken

several blood samples from the basement stairs, approximately 14 hours before

Higgins claimed that he or Solecki found such evidence. In light of the extensive

police evidence about the numerous searches that had already occurred, it would have

been impossible for the numerous detectives, evidence technicians and/or other police

officers to have failed to see a pair of bloody, crumpled underwear on the top stair

leading to and from the basement.

      108.   Detectives Higgins, Solecki, and Rowan did not find crumpled and bloody

underwear on the top basement stair. They found underwear that belonged to Robert

Smith (just as he told them they would find clothes of his in the victims’ home), and

they fabricated the evidence by dipping it in blood that remained and planting it at

the location they claim to have found it. (Neither Higgins, nor Solecki, nor Rowan

ever took a picture of the underwear at the location they claimed to have found it.)

      109.   At the criminal trial, the State used the fabricated underwear and Higgins’

false testimony about it to falsely implicate Robert in the murders he did not commit.

   F. Detective Higgins and Other Defendant Detectives Fabricated the
      Bloody Blue Sheet, Planted It at the Crime Scene, and When They
      Determined It Contradicted Evidence Gathered By Other Officers,
      Made It Disappear.

      110.   Detective Higgins also testified that at approximately the same time he

or Solecki found the underwear, they also found a blood-stained blue bed sheet on the

basement floor. According to Solecki’s GPR, when he and Higgins showed Robert the

blue sheet (together with the underwear at approximately 8:30 p.m.), Robert

                                            27
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 28 of 81 PageID #:28




immediately confessed that he “used the sheet to stand on, rather than stand in the

blood.”

      111.   Higgins’ testimony that he and Solecki found the blue sheet in the

basement and Solecki’s written GPR that at the time they confronted Robert with the

blue sheet, he confessed to using it to avoid standing in blood, are false.

      112.   Detectives Higgins, Solecki, and/or Rowan fabricated and planted the

bloody underwear and the bloody blue sheet, and Robert never confessed to Higgins or

Solecki in relation to either, neither at 8:30 p.m. (the time Higgins and Solecki assert

that the confession occurred), nor at any other time. Any testimony that Robert so

confessed to Higgins and/or Solecki is fabricated and false.

      113.   Among the extensive evidence that proves that the “blue sheet” testimony

is fabricated and false is the fact that numerous detectives and evidence technicians had

already repeatedly searched the entire basement floor, took photographs and

fingerprints from that location, and in fact, already seized a yellow bed sheet from the

basement floor, directly in front of the washer/dryer. It would have been impossible for

the evidence technicians and/or other detectives to have found and seized the yellow

sheet directly in front of the washer and dryer and not seen the blue sheet that

Detectives Higgins, Solecki, and Rowan claim to have found later on the basement floor.

      114.   Another fact that proves the “blue sheet” testimony is false is that the

Detectives subsequently caused the blue sheet to disappear. On information and belief,

sometime after Detectives Higgins, Solecki, and Rowan retuned to Area 2 with the blue

sheet and showed it to Robert, someone told these detectives that they made a poor


                                             28
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 29 of 81 PageID #:29




decision in fabricating that a blue bed sheet had been found on the basement floor

because a yellow bed sheet had already been recovered from the basement earlier in the

day at that same location. Concerned that this fact could support a conclusion that

Higgins, Solecki and/or Rowan had fabricated the evidence related to the blue sheet,

Higgins, Solecki and/or Rowan then caused the blue sheet to disappear.

      115.   Notwithstanding that the blue sheet is discussed in a GPR, notwithstanding

that it is listed in the Cleared/Closed Report, notwithstanding that according to Higgins

and Solecki the blue sheet was a central piece of evidence used to prompt Robert into

confessing, and notwithstanding that the prosecutor attempted to elicit additional

testimony about the blue sheet at Robert’s criminal trial (only to be shut down by the

Court for the State’s failure to produce it to the defense), the State never produced the

blue sheet to Robert’s defense, nor does the blue sheet appear on the evidence inventory

page that CPD produced during discovery in Smith’s post-conviction proceeding.

      116.   The reason the blue sheet was never listed on the evidence inventory

page and never turned over to defense counsel was because after Detectives Higgins,

Solecki, and/or Rowan found it, they, or someone at their direction, caused it to

disappear.

   G. Higgins and Solecki Falsely Asserted in Their GPR and in Their
      Testimony That Robert Admitted to Them That He Had Poured
      Gasoline and Started A Fire in The House.

      117.   Solecki also falsely wrote in a GPR that Robert admitted to Higgins and

him and that he had poured gasoline near the bodies and started a fire before exiting

the home. This admission, in fact, never occurred.


                                            29
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 30 of 81 PageID #:30




      118.   Robert did not say this to Higgins and Solecki. Rather, Higgins and

Solecki lied about this just as they lied that Robert told them he dropped the

underwear on his way down to wash his clothes and just as they had lied that Robert

told them he stood on the blue bed sheet to avoid the blood.

      119.   There is no forensic evidence anywhere in the criminal case supporting

the conclusion that Robert Smith had poured gasoline near the victims or started a

fire near the victims.

      120.   The State did not produce any evidence that Robert or his clothes smelled

of gasoline, smoke, or fire on the morning of his arrest.

      121.   The State did not produce any evidence that Robert had gasoline on his

skin or clothing, nor did it produce any trace evidence of burning or scarring on

Robert’s clothes or body from the purported “explosion” that occurred.

      122.   None of the witnesses called by the State at the trial and the suppression

hearing, several of whom testified that they interacted with Robert on several

occasions on the day of his arrest, testified that Robert smelled of gasoline, smoke, or

fire or that his clothes appeared scorched or soiled from burning.

      123.   In fact, Diane testified at both the suppression hearing and trial that she

did not notice anything at all unusual about Robert’s clothes when she picked him up

earlier the same morning and that Robert’s clothes did not appear to be dirty or soiled

in any way at that time.

   H. Higgins Repeatedly Falsely Testified About Robert’s
      Purported 8:30 p.m. Oral Confession.



                                             30
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 31 of 81 PageID #:31




      124.   During Detective Higgins’ February 8, 1989 suppression hearing

testimony and his August 29, 1990 criminal trial testimony, Detective Higgins

testified that on September 19, 1987, at 8:30 p.m., he took Robert ‘s oral confession

about dropping bloody underwear on his way down to the basement, in order to wash

blood off his clothes, and standing on a blue sheet to avoid standing in the blood that

had pooled there. Higgins’ testimony was false in its entirety. Robert never made any

such oral confession to Higgins.

      125.   Higgins’ testimony that he obtained a confession at 8:30 p.m. is

contradicted by, among other things, Lieutenant Cline’s testimony that in the

presence of Detective Rice, he (Cline) took a separate oral confession from Robert at

9:15 p.m. on the same day.

      126.   According to Cline, having never seen or spoken to Robert ever before, he

went into Robert’s interrogation room between 9:00 and 9:15 p.m. and heard Detective

Pedersen telling Robert that his “story doesn’t hold together, tell the truth.” Then,

according to Lt. Cline, Robert blurted out, “OK. I’ll tell the truth now” and went on to

confess to the murders.

      127.   Higgins’ and Cline’ versions of events cannot both be true. Cline’s

testimony about Robert’s supposed 9 to 9:15 p.m. confession cannot be true if Robert

had already confessed to Detective Higgins at 8:30 p.m. about being at the murder

scene, about dropping bloody underwear on the stairs, about going to wash the blood

off of his clothes in the basement, and about standing on a blue sheet to avoid

standing in the blood.


                                            31
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 32 of 81 PageID #:32




      128.   Given that Area 2 Detectives had been trying to get Robert to confess for

the past 14-1/2 hours and given that Higgins and Solecki specifically spoke with Cline,

Pedersen, and Rice immediately before entering the interrogation room to confront

Robert, it is wholly implausible that Higgins took Robert’s confession in the manner

he claims but then failed to report that fact to Cline, Pedersen, or Rice.

      129.   The real reason Higgins and Solecki never told anyone about the

purported 8:30 p.m. confession is because it never happened.

   I. Cline Repeatedly Testified Falsely About Robert’s Purported
      9:15 p.m. Oral Confession.

      130.   Cline similarly fabricated much of his testimony concerning Robert’s

purported 9:15 p.m. oral confession.

      131.   At the suppression hearing, Lieutenant Cline testified that when he

entered the interrogation room, Detective Pedersen then left the room, and Detective

Rice then told Robert that Robert would “feel a lot better by telling us the truth.”

Cline asserts that he then heard Robert respond to Rice, “I’ll tell the truth now. I

killed them. I slit both their throats with a razor blade.” This never happened.

      132.   At the criminal trial, Cline provided essentially the same story about him

entering the room at approximately 9:15 p.m. and Detective Pedersen leaving the

room. Cline, however, embellished the story at the criminal trial by changing the

assertion that Rice had prompted Robert to make a confession to the assertion that

Cline himself had prompted Robert to make the confession. Specifically, Cline

testified, “I told the defendant that his version of what had occurred that day was



                                             32
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 33 of 81 PageID #:33




different from several other people that we had gone out and talked to … and I told

him to tell the truth.” See 8/29/90 Trial Tr. at C32 (emphasis added).

      133.     Cline’s trial description of the purported confession is false. Cline was not

present when Robert told Pedersen and Rice that he was ready to cooperate with

them, and Robert never said to Cline, Rice, or Pedersen, “I’ll tell the truth now. I

killed them. I slit both their throats with a razor blade.”

      134.     According to Cline’s trial testimony, Detective Rice then read Robert

Miranda warnings, and Robert then stated, “I went over to my mother in laws’ house.

I don’t know what went wrong, but I killed them both.” Robert then further confessed

that after he murdered the victims with a razor blade, he left that razor blade on the

floor of the crime scene. Indeed, Cline was more specific, testifying that Robert told

Cline that he threw the razor blade to the ground when he was standing next to the

hallway bathroom.

      135.     Cline further testified that after Robert made his 9:15 p.m. confession,

Cline specifically ordered Higgins and Solecki to go back to the House to search for the

razor blade.

      136.     Cline’s testimony about the purported 9:15 p.m. confession, as

summarized in paragraphs 131-135, is all false.

      137.     First, according to the police reports, Cline was not even present in the

interrogation room when Robert purportedly told Detectives Rice and Pedersen he was

prepared to confess. Detective Rice reported the purported confession in a GPR but

made no mention of Cline being present in the room at all. Rice also stated clearly in


                                              33
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 34 of 81 PageID #:34




his GPR that Pedersen was present for this purported confession, further

contradicting Cline’s testimony that Pedersen had left the room.

       138.   Detective Pedersen reported the purported confession in the Cleared and

Closed Report, but wrote that he Pedersen and Detective Rice conducted the interview

and obtained the confession, making no mention at all of Cline being present for, or

participating in, the interview, in any way.

       139.   Similarly, as noted above, when Cline testified at Robert’s suppression

hearing, he was very clear that Robert made his oral confession in response to

Detective Rice telling Robert that Robert would “feel a lot better by telling us the

truth.” When Cline testified at the criminal trial, Cline changed the testimony,

asserting that Robert made the confession directly in response to Cline telling Robert

to “tell the truth.”

       140.    In its simplest terms, Cline replaced himself for Pedersen and Rice in

both his suppression and trial testimony. Cline modeled his personal role and his

testimony off of the Rice GPR and the Pedersen Cleared and Closed Report, but he

was not in fact present when Robert told Pedersen and Rice that he was prepared to

cooperate.

       141.   Robert’s actual reason for agreeing to confess was the Detectives’

repeated beating of Robert, the excruciating pain that he was in, the fact that he had

not slept in more than 39 hours, the fact that he had not eaten in more than eighteen

hours, the fact that Cline had falsely promised Robert medical care if he agreed to




                                               34
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 35 of 81 PageID #:35




confess to the murders, and for other reasons related to his physical and psychological

condition.

   J. Pedersen, Rice, Cline, and Brogan Concocted That Robert Committed
      the Murders With A Razor Blade That Robert Kept In His Wallet.

      142.   Rice falsely wrote in a GPR that Robert stated he slashed the victims’

throat with a razor blade.

      143.   Pedersen falsely wrote in the Cleared and Closed Report that Robert stated

to Rice and Pedersen that he (Robert) slashed the victims’ throat with a razor blade.

      144.   Cline falsely testified at Robert’s suppression hearing that Robert

confessed in his presence to murdering the victims with a razor blade.

      145.   Cline falsely testified at Robert’s criminal trial that Robert confessed in his

presence to murdering the victims with a razor blade that Robert left at the crime scene.

      146.   Cline falsely testified at his 2019 deposition in Robert’s post-conviction

proceedings that Robert confessed in his presence to murdering the victims with a

razor blade that Robert left at the crime scene.

      147.   Cline also falsely testified at his deposition during Robert’s post-

conviction proceeding that he informed Higgins and Solecki that Robert had confessed

to using a razor blade to kill the victims and further that Robert tossed the razor blade

to the ground near the bathroom on the first floor, and further, that he, Cline, directed

Higgins and Solecki to return to the crime scene and search for the razor blade.

      148.   Higgins and Solecki never searched for a razor blade at the crime scene.

      149.   Higgins and Solecki never found a razor blade at the crime scene.



                                            35
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 36 of 81 PageID #:36




      150.   Higgins and Solecki never reported back to Cline that they conducted a

search for a razor blade.

      151.   Neither Higgins, nor Solecki, nor the third detective who purportedly

went with them, Rowan, ever prepared a GPR or supplemental report stating that

Cline had ordered them to go to the house to search for the murder weapon, nor one

stating that they had gone to the crime scene to search for the murder weapon, nor

one that described any search that they had undertaken to try to locate a razor blade

on the floor of the house, nor one that explained why they were unable to locate the

purported razor blade, nor one asking the next watch to return to the house during

daylight hours to continue the search for the razor blade. No such GPR or

supplemental report exists.

      152.   There was no razor blade left at the crime scene, nor was there ever a

search for the razor blade, nor did Robert ever confess to Cline or anyone else that he

committed the murders with a razor blade that he left at the crime scene. All of that

was completely made up by Cline and the Detective Defendants. Had such a razor

blade been used, it would have been easy for the detectives and/or evidence

technicians to have found such a razor blade at the crime scene.

      153.   The Detective Defendants never searched for the razor blade because

they knew there was no razor blade to look for, as they themselves concocted the use

of the razor blade and Robert’s purported oral confession relating to it.




                                            36
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 37 of 81 PageID #:37




      154.   Lt. Cline, Detective Higgins, and the Detective Defendants fabricated

Robert’s oral confessions later in the night, after they beat and abused Robert into

agreeing to give a transcribed confession.

   K. The Detective Defendants’ Pattern and Practice of Coercing False
      Confessions, Fabricating Evidence, and Withholding Exculpatory
      Evidence.

      1. Detective John Yucaitis

      155.   Deceased Detective John Yucaitis testified at Robert’s suppression hearing

that he had been a Chicago police officer for 25 years and a CPD detective for 21.

Yucaitis testified that on September 19, 1987, he began his shift at 8:30 in the morning

and that on that day he had “looked in on” Robert twice. The first time, according to

Yucaitis, Robert was lying on the bench unhandcuffed and asleep, and they had no

communication. The second time, according to Yucaitis, he entered the interview room

by himself, mirandized Robert, who was unhandcuffed at that time, and he then had a

5-minute conversation with Robert alone. Yucaitis testified that neither he nor anyone

in his presence had kicked, beat, or choked Robert. Yucaitis lied about all of this. When

Yucaitis entered the room, Robert was not asleep and was handcuffed to the ring on the

wall, and Yucaitis and other Detective Defendants repeatedly beat and abused Robert.

      156.   Over many years, Yucaitis was deeply involved with the torture of

suspects at Area 2, including the suspects identified in the following subparagraphs:

      (a)    On February 14, 1982, police arrested Andrew Wilson for the shooting

death of two Chicago police officers. Along with Lieutenant Jon Burge, Yucaitis beat

Wilson on his body and head, and used electric shock to Wilson’s ears and genitals.

                                             37
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 38 of 81 PageID #:38




Yucaitis and other detectives also “bagged” Andrew Wilson, causing dry asphyxiation,

and burned Wilson’s body across a hot radiator. In Yucaitis’s presence, Burge

threatened to end Wilson’s life with Burge’s service revolver. According to Burge,

Yucaitis, and others, Andrew Wilson purportedly confessed to two murders, and was

subsequently convicted. Wilson filed a Complaint with CPD’s Office of Professional

Standards (“OPS”), and on October 11, 1991, OPS recommended that Burge, Yucaitis

and one other detective, John Byrne, be “separated” (terminated) from CPD. OPS

made the following specific findings about Burge, Byrne, and Yucaitis:

      Police Commander Jon Burge . . . Sergeant John Byrne . . . [and] Police
      Detective John Yucaitis, while in an interview room at Area 2 Headquarters,
      did maltreat Andrew Wilson by repeatedly administering electrical stimulation
      to Mr. Wilson’s body in order to create pain and . . . engaged Mr. Wilson in an
      unjustified physical altercation during which Mr. Wilson was handcuffed and
      incapable of providing any resistance.

The then Police Superintendent, Leroy Martin, agreed with OPS’s recommendation. In

February 1993 the Chicago Police Board also agreed with the recommendation as to

Burge and ordered that he be terminated from the CPD. With respect to Yucaitis, it

ordered that he be suspended from CPD for 15 months for the torture and physical

abuse that he had inflicted on Andrew Wilson. On November 19, 2007, Andrew

Wilson died in prison.

      (b)    On January 28, 1984, police arrested Lavert Jones and took him to

Area 2 Violent Crimes. Detective Yucaitis and two other Burge Detectives, Peter

Dignan and John Byrne, interrogated Jones. After Jones denied involvement in the

murder under investigation, Yucaitis and the other detectives slapped, punched,



                                           38
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 39 of 81 PageID #:39




kicked, and beat Jones with both a telephone book and a club, repeatedly called him

“nigger,” and forced Jones to sign a confession.

      (c)    On January 28, 1984, police arrested Thomas Craft and took him to

Area 2 Violent Crimes. Detectives Yucaitis and Dignan interrogated Craft. Yucaitis

and Dignan unzipped Craft’s boots and removed them from his feet. Yucaitis

threatened Craft while Dignan repeatedly ground the heel of his shoe into the top of

Craft’s feet. Yucaitis choked Craft, then put a snub-nosed revolver to Craft’s forehead

and then up his nose. Yucaitis also struck Craft in the face with his open right hand

which, among other things, caused Craft to lose a tooth.

      (d)    On January 28, 1984, police arrested 17-year-old Alex Moore and took

him to Area 2 Violent Crimes. Detectives Yucaitis, Byrne, and Dignan electric

shocked Moore on his genitals, which caused him to defecate on himself. Yucaitis and

the other detectives also repeatedly stomped on Moore’s foot and threatened him until

he agreed to confess.

      (e)    On June 7, 1984, police arrested Phillip Adkins and took him to Area 2

Violent Crimes. Area 2 Detectives, including Yucaitis, beat Adkins in his body and

groin with a flashlight and repeatedly called him “nigger.” After his interrogation at

Area 2, Adkins required treatment at Roseland Hospital’s emergency room. Adkins

was later transferred to the trauma ward at Cook County Hospital.

      (f)    On June 25, 1984, police arrested Robert Billingsly and took him to

Area 2 Violent Crimes. Detective Robert Dwyer kicked Billingsly several times as he

brought him up the stairs to an interrogation room. Once inside the interrogation


                                            39
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 40 of 81 PageID #:40




room, Detectives Yucaitis and Dignan encouraged Dwyer to stuff paper towels into

Billingsley’s mouth, which Dwyer did. Dwyer continued to do so until Billingsly

gagged and bled. Shortly thereafter, Detectives Dwyer repeatedly punched Billingsley

in his arm, and the detectives repeatedly slapped Billingsley with phone books.

Billingsley was never charged with any crime, and he was eventually released, at

which time he went immediately to South Shore Hospital for treatment.

      (g)    On July 21, 1986, Michael Tillman and his girlfriend voluntarily went

to Area 2 police headquarters for questioning in connection with the murder of Betty

Howard. Detectives Yucaitis and Dignan, and also Detectives Boffo, Hines, and

Patton, interrogated Tillman about the murder over the course of several days.

Yucaitis and Dignan repeatedly placed a bag over Tillman’s head, causing him to

nearly suffocate, and Dignan hit Tillman on the leg with a flashlight. Yucaitis,

Dignan, and Hines also used their thumbs to push against Tillman's ears, forced

Tillman’s head back and poured 7-Up into Tillman’s nose, repeatedly hit him on the

head and kicked him in the leg, and also violently punched him in the stomach,

causing him to vomit on his clothes. When Tillman still refused to cooperate, the

Detectives struck him again on his back and head with a telephone book, this time

causing his nose to bleed profusely and leaving bloodstains on his pants, shirt, and the

interrogation room floor, which the detectives ordered Tillman to clean up with paper

towels. At some point during the interrogation, Yucaitis and other detectives drove

Tillman to a secluded location where he was forced to his knees and threatened with a

gun to his head.


                                            40
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 41 of 81 PageID #:41




      (h)    On July 21, 1986, Steven Bell also went voluntarily to Area 2 Violent

Crimes to answer questions about the murder of Betty Howard. During the same time

that Detectives Yucaitis, Dignan, and Byrne were torturing Michael Tillman, the

same three Detectives repeatedly hit Bell on the head with a telephone book,

repeatedly kicked Bell in the ribs, and repeatedly struck Bell in the face and

forehead.

      2. Detective Daniel McWeeny

      157.   Detective Daniel McWeeny falsely testified at Robert’s suppression

hearing that neither he nor anyone in his presence had kicked, beat, or choked

Robert. McWeeny also falsely testified at the suppression hearing about the

purported blood incident, as discussed in detail above. McWeeny further testified that

he had been with Robert in the interrogation room on two occasions, the first time

bringing Robert two cups of coffee and a cigarette and telling him he was arrested for

interfering with a police investigation and obstruction of justice, and the second time

to just “check on [Robert] and see how he was doing.”

      158.   Over many years, McWeeny was deeply involved with the torture of

suspects at Area 2, including the suspects identified in the following subparagraphs.

McWeeny also took the Fifth Amendment on at least nine separate occasions when

questioned about Area 2 torture.

      (a)    On February 5, 1982, police arrested Melvin Jones and took him to Area

2 Violent Crimes. Lieutenant Burge, Detective McWeeny, and two other detectives

under Burge’s command, Robert Flood and Dennis McGuire, beat Jones and used


                                            41
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 42 of 81 PageID #:42




electric shock on Jones’ penis, thigh, and foot in order to get him to confess to the

murder of Geoffrey Mayfield. With a gun to Jones’ head, Burge threatened to blow

Jones’ “black brains out.” The City of Chicago made judicial admissions of this torture

on January 22, 1992, during Burge’s termination hearing, and again in July 1995, in

Jones’ civil suit against the City, McWeeny, and others. In 2006, Special Prosecutors

Edward Egan and Robert Boyle concluded in their Report that Melvin Jones provided

truthful testimony to them about his torturous interrogation. In 2011, Jones brought

a federal class action against the City, McWeeny, and others. During that proceeding,

McWeeny took the Fifth Amendment when questioned about Jones’ allegations

against him and other examples of torture in which he and others engaged at Area 2.

      (b)    On April 26, 1983, McWeeny and his long-time partner Ray Madigan

arrested 21-year-old James Andrew and 22-year-old David Faultneroy as suspects

in the murders of Kevin Lewis and Floyd Jenkins. McWeeny and Madigan accused

Andrews of the murders, but Andrews – who had no criminal record – denied

involvement. McWeeny and Madigan then beat Andrews, using their fists and a

flashlight, over a period of nearly 10 hours. Andrews eventually signed a confession

saying that he and Fauntleroy robbed and murdered Lewis, and both men were later

convicted and sentenced to life in prison. In May 2004, Andrews filed a state post-

conviction petition, arguing that had the evidence of the “regime of torture” been

known at the time of his trial, his confession would have been suppressed. On

October 15, 2007, Cook County Circuit Judge Thomas Sumner vacated Andrews’




                                             42
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 43 of 81 PageID #:43




murder convictions. On February 1, 2008, the State dismissed the charges against

Andrews.

      Fauntleroy filed a similar post-conviction petition in May 2008, alleging that

McWeeny and Madigan repeatedly beat him, threatened him with a gun causing him

to urinate on himself, and eventually caused him to sign a false confession. On

January 8, 2009, the Circuit Court granted Fauntleroy’s motion and vacated his

conviction. The following day, the judge entered an order dismissing the case, and

Fauntleroy was released.

      Both Fauntleroy and Andrews later filed federal civil rights lawsuits against

the City of Chicago, Detective McWeeny and others. McWeeny took the fifth

Amendment when questioned about Andrews and Fauntleroy’s allegations against

him and other torture cases. The City (and its citizens) settled Fauntleroy’s lawsuit

for $1.8 million and Andrews’ lawsuit for $1.8 million.

      (c)    On November 2, 1983, police took Darrell Cannon to Area 2 Violent

Crimes for questioning. On the way to Area 2, the detectives told Cannon that they

had a “scientific way of interrogating niggers,” and that he was in for the “hardest day

of his life.” McWeeny conducted Cannon’s interrogation along with Area 2 Detectives

Byrne, Dignan, and Grunhard. McWeeny and the other detectives conducted a mock

execution by threatening Cannon with a gun and then using it to play a game of

Russian Roulette, pulling the trigger against his head several times. McWeeny and

the other detectives also electric shocked Cannon’s testicles and penis, hung him from

a door by his cuffs, and repeatedly called him “nigger.” Cannon was convicted and


                                            43
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 44 of 81 PageID #:44




sentenced to life in prison based in part on the confession that McWeeny and other

detectives coerced from him. In 2004, Cannon was exonerated and later he was

released. Cannon later filed a federal civil rights lawsuit against McWeeny, the City

of Chicago, and other Area 2 detectives. McWeeny took the Fifth Amendment in that

civil case when he was asked about his and other detectives’ torture of Cannon and

others in their custody.

      (d)    On January 12, 1984, police arrested Leroy Orange and brought him to

Area 2 Violent Crimes for questioning in connection with a quadruple murder. While at

Area 2, McWeeny and other detectives bagged Orange and beat him about his body

while he was bagged. The detectives also used electric shock against Orange’s arm and

buttocks, and in his rectum, and also repeatedly squeezed his testicles. After enduring

thirteen hours of interrogation and torture, Orange signed a confession to the murders.

      On January 10, 2003, Governor George H. Ryan granted Orange a full pardon

based on innocence. In 2007, Orange brought a federal civil rights suit against the City,

McWeeny, and others. During that proceeding, McWeeny again invoked the Fifth

Amendment when he was asked about his and other detectives’ torture of Orange and

others in their custody. The City eventually settled with Leroy Orange for $5.5M.

      (e)    Leonard Kidd was arrested along with Leroy Orange. McWeeny and

other Area 2 detectives bagged Kidd, causing a sense of suffocation; beat him on the

head with a phone book and a wooden stick; and electric-shocked his genitals,

buttocks, and rectum. As with Mr. Orange, McWeeny took the Fifth Amendment with

respect to Kidd’s torture allegations.


                                           44
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 45 of 81 PageID #:45




      (f)    On January 28, 1984, police arrested 17-year-old Alex Moore and took

him to Area 2 Violent Crimes. Detectives Yucaitis, Byrne, and Dignan electric-

shocked Moore on his genitals, which caused him to defecate on himself. These

Detectives also repeatedly stomped on Moore’s foot, repeatedly called him nigger, and

threatened him with even greater harm until he agreed to confess. Moore testified

that McWeeny played the “good cop” in his interrogation, saying words to the effect

that Moore could only help himself by cooperating and that he did not think he could

get the other detectives to stop beating him.

      (g)    On November 1, 1984, police arrested Stanley Howard and brought him

to Area 2 Violent Crimes for interrogation on charges related to a robbery that

occurred 14 months earlier. During that interrogation, Sergeant John Byrne, and

three other detectives claimed that Howard confessed to the May 20, 1984 murder of

41-year-old Oliver Ridgell. The detectives beat and physically abused Howard and

suffocated him with a plastic typewriter bag until he confessed to the murder.

Howard told a paramedic who examined him at the Cook County jail that the

confession had been beaten out of him. The paramedic, Wayne Kinzie, noted bruises

and abrasions on Howard's left leg and chest. Howard was tried before a jury in 1987

and was convicted and sentenced to death. On January 10, 2003, Governor George H.

Ryan granted pardons based on actual innocence to Howard. In 2006, Special

Prosecutors Egan and Boyle concluded in their Report that McWeeny played a role in

Howard’s tortuous interrogation. Howard later brought a federal civil rights suit

against the City, McWeeny, and others. McWeeny took the Fifth Amendment in


                                            45
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 46 of 81 PageID #:46




relation to Howard’s torture allegations, and the City settled that lawsuit by paying

Howard $1.8M.

      (h)    On or about April 29 or 30, 1986, Fourth District police officers arrested

Aaron Patterson and took him to the Fourth District police station. Three Area 2

detectives, however, picked Patterson up and drove him to Area 2. During the ride to

Area 2, Pienta told Patterson that it was good that he was arrested by Fourth District

officers because if the three of them (Pedersen, Pienta, and Marley) had arrested him,

they would have killed him. Pedersen and the other two detectives placed Patterson

in an Area 2 Violent Crimes interrogation room, and every time they questioned him,

Patterson denied knowing anything about the murder they were investigating.

Pederson and other detectives, including McWeeny, later handcuffed Patterson behind

his back, turned out the lights, and repeatedly beat him in the chest, pushed a plastic

cover over his face and ears, and held the bag over his head for at least a minute,

suffocating him. Patterson repeatedly asked for an attorney and persisted in refusing

to cooperate, so the detectives again turned off the lights and put the plastic over his

head again, this time for even longer, and continued to beat Patterson. Patterson then

told the Detectives that he would tell them anything they wanted him to say. The

Detectives left the room to get a Felony Review State’s Attorney. While the detectives

were gone, Paterson scratched into a bench in the interview room that he was

“suffocated with plastic” and that his statement to the police was false. Photos of those

scratchings were later used to advance Patterson’s defense. When an ASA appeared

and said that he understood Patterson wanted to make a statement, Patterson


                                            46
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 47 of 81 PageID #:47




refused, and that is when Burge himself got involved. Burge entered Patterson’s

interrogation room and took his handgun out, put it on the table in front of Patterson,

and said “we told you if you don't do what we tell you to, you’re going to get something

worse than before -- it will have been a snap compared to what you will get.” Burge

also told Patterson that if he revealed what the detectives had done to him, “it’s your

word against ours and who are they going to believe, you or us?” Burge also told

Patterson point blank that they (the detectives) could do anything they wanted to him.

Patterson was later convicted in part on the basis of his coerced confession.

Patterson’s conviction, however, was vacated when Governor Ryan pardoned him on

the basis of innocence. Patterson later filed a federal civil rights lawsuit against the

City, Pedersen, McWeeny, and others. During that civil case, Detectives McWeeny

and Pedersen took the Fifth Amendment both in their interrogatory responses and at

their depositions, refusing to answer questions about their interrogations of Patterson

or about any other beatings, baggings, or torture of which they were aware of at Area

2 Violent Crimes. The City of Chicago (and its citizens) paid Patterson $5 million to

settle his civil lawsuit.

       (i)    On January 6, 1987, police took Madison Hobley to Area 2 for

questioning in connection with a fire that killed his wife and children. During that

interrogation, McWeeny and other Area 2 Detectives beat Hobley, placed a plastic bag

over his head until he nearly suffocated and lost consciousness, used racially abusive

language, and made other threats as they repeatedly attempted to get Hobley to

confess to the arson and murders. Unable to coerce Hobley into confessing, the


                                             47
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 48 of 81 PageID #:48




detectives created a false oral confession that they claimed Hobley gave on the day of

the fire. As in this case, the detectives also planted and fabricated evidence to

corroborate the false oral confession they claimed Hobley gave, as well as withheld

and destroyed exculpatory evidence. Specifically, the detectives illegally withheld a

forensic report stating that the gasoline can introduced into evidence at Hobley’s trial

had been examined for fingerprints and that Hobley’s were not on it. In addition, the

detectives withheld a group of reports showing that police had recovered a second

gasoline can at the scene of the fire and had destroyed it, which implicated not only

that the fire had been set by someone other than Hobley, but that the can introduced

at the trial had been planted by the detectives to corroborate Hobley’s false oral

confession. Hobley, unaware of fabricated and destroyed evidence, moved prior to his

trial to suppress the false confession on grounds that he never gave it and that he was

beaten, but the Circuit Court denied his motion. In 1994 a jury convicted Hobley, and

the Circuit Court sentenced him to death.

      On January 10, 2003, Governor George H. Ryan pardoned Hobley on the basis

of actual innocence, stating that “Madison Hobley was convicted on the basis of flawed

evidence,” and that “[Hobley] was convicted because the jury did not have the benefit

of all existing evidence, which would have served to exonerate him.” In May 2003,

Hobley brought a federal civil rights lawsuit against Burge, McWeeny, and others. In

that case, McWeeny, Burge, and several of the other detectives took the Fifth

Amendment and would not answer questions about whether they beat Hobley or any

other persons in their custody, fabricated evidence, and/or withheld and destroyed


                                            48
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 49 of 81 PageID #:49




exculpatory evidence. Lieutenant Cline also gave a deposition in that case, but on the

City of Chicago’s motion, a Magistrate Judge put that deposition under seal. The

reasons for the seal order are not part of the record in the Hobley case; they were

given in an oral ruling for which the transcript is also not available. In 2006, Special

Prosecutors Egan and Boyle concluded in their Report that McWeeny participated in

the beating of Hobley. The following year, the City of Chicago settled Hobley’s case by

paying him $7.5 million.

      3. Detective William Pedersen

      159.   Detective William Pedersen testified at Robert’s suppression hearing

through a stipulation. Pedersen was deeply involved in Robert’s investigation and

interrogation, including authoring the Cleared and Closed Report, according to which

he took one of Robert’s purported oral confessions.

      160.   Pedersen is highly implicated in the torture of suspects at Area 2 and has

at least twice taken the Fifth Amendment when questioned about such torture. For

example, in early 2005, Pedersen was subpoenaed to appear before the Egan-Boyle

grand jury, and Pedersen took the Fifth Amendment as to all questions about Area 2

Torture and refused to appear.

      161.   In addition, Pedersen was involved in the torture of Aaron Patterson, as

outlined in detail above in paragraph 158(h).

   L. Additional Monell Pattern and Practice Evidence

      162.   The evidence that police tortured suspects at Area 2 Violent Crimes is

overwhelming. The Chicago Police Department’s Office of Professional Standards


                                            49
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 50 of 81 PageID #:50




(“OPS”) has concluded that torture occurred at Area 2; more than one Police

Superintendent has concurred; the Chicago Police Board has concluded it did; the

Cook County State’s Attorney Office has admitted it occurred in specific cases, as has

the Office of the Special Prosecutor; the U.S. Attorney for the Northern District has

prosecuted perjury charges asserting that it occurred; a federal jury convicted Jon

Burge of perjury for lying about torture that occurred under his command; the City

Council and at least two Mayors have admitted it occurred, as has the Corporation

Counsel in certain filings.

      163.   Mayor Rahm Emanuel described Area 2 torture as a “stain [that] cannot

be removed from the history of our City” and apologized to the victims of torture. May

6, 2015 torture apology by Emanuel,

https://chicago.suntimes.com/2015/5/6/18399418/city-council-approves-5-5-million-in-

reparations-for-burge-torture-victims.

      164.   Current Mayor Lori Lightfoot, in her prior role as Chair of the Police

Accountability Task Force, wrote in 2016 that “from 1972 to 1991, CPD detective and

commander Jon Burge and others he supervised tortured and abused at least 100

African-Americans on the South and West sides in attempts to coerce confessions.” See

Police Accountability Task Force April 2016 Report at 34-35, available at

https://chicagopatf.org/wp-

content/uploads/2016/04/PATF_Final_Report_Executive_Summary_ 4_13_16-1.pdf

      165.   The Chicago City Council has set up a reparations fund for torture victims.




                                           50
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 51 of 81 PageID #:51




      166.    The Illinois Legislature set up the Torture Investigation and Relief

Commission to give torture victims a chance to have their cases – otherwise time-

barred or single-petition barred – heard in court.

      167.   Numerous state and federal courts have found that torture occurred at

Area 2. For example, in People v. Patterson, 192 Ill. 2d 93, 145 (2000), the Illinois

Supreme Court relied on the OPS’s own 1990 finding that “torture was systemic and

methodical at Area 2 under the command of Burge” in holding that Patterson was

entitled to an evidentiary hearing on his torture claims.

      168.   In, 1999, United States District Court Judge Milton Shadur wrote:

      It is now common knowledge that in the early to mid–1980s Chicago Police
      Commander Jon Burge and many officers working under him regularly engaged
      in the physical abuse and torture of prisoners to extract confessions. Both
      internal police accounts and numerous lawsuits and appeals brought by suspects
      alleging such abuse substantiate that those beatings and other means of torture
      occurred as an established practice, not just on an isolated basis.

U.S. ex rel. Maxwell v. Gilmore, 37 F. Supp. 2d 1078, 1094 (N.D. Ill. 1999) (Shadur, J.).

See also Andrews v. Burge, 660 F. Supp. 2d 868, 873 (N.D. Ill. 2009) (same).

      169.   In Hinton v. Uchtman, 395 F.3d 810 (7th Cir. 2005), federal Seventh

Circuit Judge Diane Wood held that “a mountain of evidence indicates that torture

was an ordinary occurrence at the Area Two station of the Chicago Police

Department.” Id. at 822 (Wood, J., concurring).

      170.   With respect to Robert Smith himself, a four-Judge panel of the Illinois

Court of Claims held:




                                             51
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 52 of 81 PageID #:52




      Robert Smith represents yet another victim of the violent and abusive tactics of
      Chicago Police Lieutenant Jon Burge and his devout crew of similarly violent
      Chicago Police detectives.

      Following hours of torture, Mr. Smith orally confessed. But tellingly, when it
      was demanded that he sign a written confession by the assigned felony review
      State’s Attorney and detectives, Mr. Smith refused. The oral confession along
      with other fabricated evidence formed the basis of his double murder conviction.
      But for the trial judge who raised concerns about the lack of motivation by Mr.
      Smith, he might very well have been sentenced to death.

Smith v. State of Illinois, 21 CC 1102, Order at 1 (Ct. Claims Jan. 21, 2021).

      171.   Nevertheless, during Robert Smith’s post-conviction proceeding, Detectives

McWeeny, Pedersen, Brownfield, and Lieutenant Cline have each falsely denied under

oath ever participating in, witnessing, or even hearing from other detectives or officer

about the torture of persons held in custody at Area 2 Violent Crimes.

      1. Detective McWeeny’s False Denials

      172.   Detective McWeeny has testified under oath that Jon Burge was “the best

supervisor he ever worked for, ever.”

      173.   McWeeny testified that he worked under Burge at Area 2 for somewhere

between five and five and a half years, and he acknowledged that Burge was reputed

to have tortured suspects into making false confessions. McWeeny, however, denied

ever seeing Burge strike anyone in police custody, put a plastic bag over the head of

anyone in police custody, put a gun against the head or mouth of anyone in police

custody, or use electroshock on anyone in police custody.

      174.   McWeeny further denied that he, or any other Area 2 detective in his

presence, had ever participated in any physical abuse of any person in police custody



                                            52
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 53 of 81 PageID #:53




while he worked under Burge at Area 2 and that he had never heard of any rumors

that Burge or other detectives were torturing suspects or witnesses.

       175.   According to McWeeny, the hundreds of torture allegations made against

Burge and other Area 2 detectives, including himself, are all false and completely

made up. As McWeeny put it, “[t]hose are accusations that were made that I’m telling

you right now didn't happen, not in the least, not while I was around.”

       2. Detective Pedersen’s False Denials

       176.   Detective Pedersen denied at his deposition that he ever engaged or

participated in the bagging, electric shocking, beating, striking, or other physical

abuse of any suspects or witness held at Area 2. Pedersen testified that any and all

such allegations against him are “false and simply made up.”

       177.   Pedersen further testified that when he arrived at Area 2, in the early

1980’s (he does not remember the date), he was completely unaware of Burge’s

reputation for torturing persons in police custody and that he had first learned about

those allegations “when it all started being publicized in the papers.”

       178.   Pedersen also denies ever having any conversation relating to torture

with Burge, whom he admits he worked under for six years, or for that matter with

any other CPD officer or detective who he worked with at Area 2. As Pedersen put it,

“I’ve never seen it, never seen torture or electric shock -- I have to laugh at that one --

and bagging. I've never seen that stuff. And to be honest with you, it was never a

subject of any conversations that I know of.”




                                               53
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 54 of 81 PageID #:54




      179.   Detective Pedersen further testified that because “there was no

systematic abuse” occurring at Area 2, he never took any action to bring an end to it.

      180.   According to Pedersen, Jon Burge was not a “rough” person; rather he

was the true victim of the torture scandal. Pedersen testified he never saw Burge be

rough with anybody, and stated that, “Jon [Burge] went through a lot here.”

      181.   With respect to Aron Patterson, Pedersen stated that he simply could not

recall who took the lead during that interrogation, what role he personally played in

the interrogation, or if he even had any role in it at all.

      182.   Similarly, with respect to Robert’s case, Detective Pedersen testified that

he has no memory of Robert’s interrogation at all; he can’t even picture Robert in the

interrogation room, nor can he remember what Robert was accused of doing or what

he was charged with. Even after refreshing his memory by reading Lt. Cline’s

suppression hearing and trial testimony and also reviewing the police reports,

including the Clear and Closed Report which he authored, and which states that he

was present for Robert’s purported oral confession, Pedersen testified that he has no

memory whatsoever of Robert telling him (or Detective Rice or Lt. Cline) that he had

cut the throats of his in-laws with a razor blade.

      3. Detective Brownfield’s False Denials

      183.   At his deposition in Robert’s post-conviction proceedings, Detective

Steven Brownfield also denied ever seeing Burge or any other detective strike or

physically abuse any suspect or witness at Area 2.




                                              54
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 55 of 81 PageID #:55




      184.   Brownfield further denied that he had ever heard Burge or any other

Area 2 detective talk about physically abusing a suspect or witness in any way.

      185.   Brownfield further testified that he never heard a single police officer

mention that Burge had engaged in the torture of suspects or witnesses held at Area

2, not even by way of hearsay.

      186.   According to Brownfield, every single person who made an allegation

against Brownfield that he physically abused them is a liar.

      187.   Brownfield testified that he disagrees with the OPS, Egan-Boyle, and the

TIRC findings that torture had indeed occurred and was in fact systematic at Area 2,

because “I never saw it occur. I never did it. I disagree with their findings.”

      188.   Despite his categorical denials, Brownfield took the Fifth Amendment on

at least two occasions when questioned about Area 2 torture.

      4. Lieutenant Cline’s False Denials

      189.   Lieutenant Phil Cline replaced Burge as Commander of Area 2 Violent

Crimes in August 1986.

      190.   Cline testified at his deposition in Robert’s post-conviction proceedings

that he first heard about the torture allegations from “the media” sometime after he

arrived at Area 2. Cline further testified that he was concerned by the media reports,

but claims that he did not find it necessary to do anything about those concerns

because “it was being investigated by OPS at the time and I never saw any indications

of [police torture] while I had been there.”




                                               55
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 56 of 81 PageID #:56




      191.   Cline further testified that when he took over for Burge he did not

instruct Area 2 detectives to stop using the interrogation “techniques” they had used

under Burge’s command because, as far as he was concerned, the torture never

occurred and there was nothing to change. As Cline put it, “I don't remember there

being anything that needed to be cleaned up.”

      192.   Cline further insists that he never became aware of any detective

striking a suspect or witness in police custody or, for that matter, any form of

systematic police misconduct.

      193.   According to Cline, not one suspect had ever told him that he had been

beaten by one of his detectives. Similarly, not one detective, state’s attorney, or court

reporter had ever told him that a suspect had reported being beaten by any Area 2

detective.

      194.   Cline admits that he has no way of knowing whether detectives beat

Robert during the 18 to 19 hours of Robert’s interrogation, but he insists that such

beating never occurred during the few minutes in which (he claims) he was present

with Robert in the interrogation room.

      M.     The City Ratified, Condoned, Facilitated, and Covered Up the
             Detective Defendants’ Pattern and Practice of Torturing
             Suspects, Fabricating Incriminating Evidence, and Withholding
             and Destroying Exculpatory Evidence.

      195.   As noted above, Robert Smith’s torture and abuse was not an isolated

incident of individual police officer brutality and misconduct. Rather, it was part of a

widespread pattern and practice of similar acts of racially motivated torture, including

electric shock, baggings, mock executions, Russian roulette, suspensions, telephone

                                             56
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 57 of 81 PageID #:57




book beatings, and other beatings committed against African American men by Area 2

Detectives.

      196.    This pattern and practice of torture began at Area 2 violent crimes in the

early 1970s and continued there throughout the 1980s. (The same pattern and

practice also occurred at the Area 3 when Burge became the Commander of the Area 3

Detective Division in January 1988).

      197.    The earliest known torture in this pattern and practice occurred on or

about May 29, 1973, when Burge and other Area 2 detectives tortured African

American suspect Anthony Holmes using an electric shock box, suffocation with a bag,

beating, and racial epithets.

      198.    The CPD took no action to punish or restrain Burge or other Area 2

detectives at that time.

      199.    Over the next decade, Burge and other Area 2 detectives tortured many

African American suspects, including, among others, Lawrence Poree, George Powell,

Tony Thompson, Willie Porch, Ollie Hammonds, Derrick King, Michael Coleman,

Sylvester Green, and Melvin Jones.

      200.    In February 1982, then Superintendent of the CPD, Richard Brzeczek,

and then Mayor of the City, Jane Byrne, placed Burge in charge of a manhunt for the

killers of two white Chicago Police officers. In the course of that manhunt, Burge and

other Area 2 detectives tortured a number of African American citizens, including

Donald White, Roy Brown, Walter Johnson, Paul Mike, Alphonso Pinex, and Larry

Milan, and abused and terrorized a large number of other African American citizens.


                                            57
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 58 of 81 PageID #:58




      201.   In the early morning hours of February 14, 1982, Burge and several

Area 2 detectives arrested Andrew Wilson for the police officer murders. Throughout

that day, Burge and other Area 2 detectives tortured Wilson, using the following

techniques, among others: electric-shocking on the genitals, ears, and other parts of

the body with a black box and a second plug in electrical device; suffocating with a

plastic bag; burning on a radiator; and repeated beatings.

      202.   The City and Cook County’s highest-ranking officials, including the then

State’s Attorney Richard M. Daley, then Mayor of the City Jane Byrne, and then CPD

Superintendent Richard Brzeczek, all closely monitored developments in the

manhunt. All three learned from numerous sources of the widespread abuse during

the manhunt, including the torture and abuse of Andrew Wilson. They nevertheless

did not prevent, stop, or attempt to stop that torture and abuse, nor did they

discipline, investigate, or otherwise bring to justice Burge and the other Area 2

detectives who perpetrated it.

      203.   By no later than February 1982, Daley had direct personal knowledge

that Burge and Yucaitis, as well as other Area 2 Detectives, had committed acts of

torture against African American suspects at Area 2. In fact, during the February

1982 manhunt, Daley closely monitored events, receiving regular reports from

subordinates who, at various times, were at Area 2. Daley therefore knew or should

have known of the abuses of African American citizens that occurred in the course of

the manhunt, including, in particular, the abuse of Donald White, who was placed in




                                            58
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 59 of 81 PageID #:59




protective custody by the CCSAO following acts of torture that Burge and his men

perpetrated against him.

      204.   Daley was informed of the arrest of Andrew Wilson on the morning of

February 14, 1982. In fact, throughout that day, as Wilson was tortured (frequently

screaming in the course of the abuse), several high-ranking ASAs were present at

Area 2 and at least one ASA, assigned as a supervisor to the Felony Review Unit,

Larry Hyman, participated directly in the interrogation of Wilson, interacting with

him between sessions of torture at the hands of Burge and his men.

      205.   The high-ranking members of the CCSAO present at Area 2 on February

14, 1982, knew or should have known that Wilson was being tortured. Those high-

ranking assistants were reporting directly to Daley and to the First Assistant State’s

Attorney at the time, Richard Devine. Neither Daley nor Devine nor any of the top

CCSAO assistants did anything to halt or prevent the torture of Wilson.

      206.   On or about February 17, 1982, then CPD Superintendent Brzeczek

received a letter from Dr. John Raba, the Director of Medical Services at Cook County

Jail, informing him that medical examination of Andrew Wilson revealed

unmistakable evidence that Wilson had been brutalized while in police custody, that

Wilson reported being tortured with electric shock, and demanding an investigation.

After conferring with high ranking police command personnel (and chastising those

present at Area 2 for allowing Wilson’s torture to happen), Brzeczek wrote a letter to

Daley, enclosing the Raba letter and advising Daley that, in light of the pending




                                           59
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 60 of 81 PageID #:60




prosecution of Wilson, he would not investigate or otherwise pursue the matter

without instructions from Daley.

      207.   Daley received the Brzeczek letter (with its enclosure) and shared and

discussed it with First Assistant Devine and other high-level subordinates. Daley,

however, never responded to the letter.

      208.   Daley and his subordinates were fully aware that Superintendent

Brzeczek’s letter set forth criminal conduct by Burge and other Area 2 detectives and

officers, and they knew or should have known that ASA Hyman might be complicit in

this criminal conduct. They also knew that there was physical, medical, and

testimonial evidence which supported Wilson’s claim of physical abuse.

      209.   Not only did Daley fail to instruct Superintendent Brzeczek to conduct a

criminal and/or administrative investigation, he also failed to conduct a criminal

investigation of his own and did not refer the evidence to an independent agency for

investigation. Instead, on information and belief, Daley communicated to Dr. Raba,

through the then Cook County Board President George Dunne, that Raba “should not

get involved” in the Wilson case, and subsequently, together with Brzeczek, Daley

issued public commendations to Burge and his men.

      210.   In the period of time between Wilson’s torture, in February 1982, and

Robert Smith’s torture, on September 19, 1987, the Cook County State’s Attorney’s

Office, under the direction of Daley, prosecuted at least thirty African American men

who were tortured by Burge and other Area 2 detectives.




                                           60
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 61 of 81 PageID #:61




      211.   In none of these cases did Daley or his subordinates disclose specific

exculpatory information within the possession of the CCSAO regarding the torture of

Wilson and the specific knowledge of Daley and his high-ranking subordinates as to

the truth of Wilson’s allegations. In none of these cases did Daley request or pursue an

investigation into the allegations of torture. On the contrary, despite knowledge of

Wilson’s credible torture claim, Daley, in consultation with both his high command at

the CCSAO and the line assistants handling prosecutions, continued to seek the death

penalty against several Area 2 torture victims including Robert Smith, Andrew

Wilson, Darrell Cannon, Leroy Orange, Leonard Kidd, Stanley Howard, Aaron

Patterson, Michael Tillman, Reginald Mahaffey, and Jerry Mahaffey.

      212.   In 1983 Leroy Martin was the Commander of Area 2 and Burge’s direct

supervisor. As Area 2 Commander, Martin knew that Burge and other Area 2

detectives systematically tortured and abused at least the following African American

suspects: Eric Smith, Alonzo Smith, James Andrews, Jerry Mahaffey, Reginald

Mahaffey, Gregory Banks, David Bates, Darrell Cannon, James Cody and Leonard

Hinton. Martin nevertheless failed to initiate appropriate investigations or to

discipline Burge or other Area 2 detectives in connection with any of these cases.

      213.   In 1987 Martin was named CPD Superintendent. As Superintendent,

possessing direct knowledge of Burge and other Area 2 Detectives’ torture practices

from his time as Area 2 commander, Martin continued to fail to intervene, to

supervise, discipline, or otherwise act to prevent the ongoing misconduct of Burge and




                                            61
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 62 of 81 PageID #:62




his men. As a result, Area 2 Detectives continued their torture practices with near

impunity.

      214.   In 1990 Chicago Police OPS investigator Michael Goldston issued a

report (hereinafter, the “Goldston Report”) finding that there was systemic abuse of

suspects held in custody at Area 2 and that Area 2 command personnel were aware of

the systematic abuse and encouraged it by actively participating or failing to take

action to stop it. In 1991, the Goldston Report was supplemented with a finding that

Burge, Byrne, Dignan, and Yucaitis were the prime movers in this pattern of abuse

and torture and that Burge, Yucaitis and another Area 2 detective had tortured

Andrew Wilson. In 1990, OPS Investigator Francine Sanders, in a companion report

(the “Sanders Report”), recommended that Burge, Yucaitis and a third detective,

Patrick O’Hara, be fired for their torture of Andrew Wilson. Superintendent Martin

concurred with the Sanders Report. Burge, Yucaitis, and O’Hara were suspended

from the force pending a termination hearing before the Chicago Police Board.

      215.   The Goldston and Sanders Reports, and the information contained in

them, was highly exculpatory for Robert Smith and many other victims tortured just

after the time period analyzed by the Goldston Report.

      216.   Superintendent Martin and other police command personnel delayed,

obstructed, and otherwise undermined the OPS investigation and the Goldston Report

findings and conclusions by suppressing the findings that Wilson was tortured and by

refusing to suspend, transfer, or remove Burge either before, or for nearly a year after,

the Goldston Report’s findings were first made known to them in November 1990.


                                            62
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 63 of 81 PageID #:63




      217.   Superintendent Martin and other command personnel further delayed,

obstructed, and otherwise undermined the OPS investigation and Goldston Report

findings and conclusions by suppressing the findings that there was systematic abuse

at Area 2.

      218.   Although the Goldston Report and its findings were initially issued on or

about November 2, 1990, the report was not publicly released until more than 15

months later, February 7, 1992, when Federal District Judge Milton I. Shadur ordered

the report’s release.

      219.   On or before February 7, 1992, Daley, who became Mayor of the City in

1989, was specifically informed or was otherwise aware of the Goldston Report

findings of “systematic” Area 2 torture that was “condoned and participated in” by

Area 2 command personnel.

      220.   Daley knew or should have known that Martin had been the commanding

officer at Area 2 and Burge’s direct supervisor during part of the time the Goldston

Report found there to be “systematic” torture, and that Martin therefore had a motive

and the intent to suppress and discredit the Goldston Report and its findings.

      221.   Despite this and all that he previously learned as the State’s Attorney

about torture by Burge and his men, and despite the findings of the Goldston Report

itself, Daley did not seek an independent federal investigation; did not direct

Defendant Martin to initiate a criminal investigation; nor did he open disciplinary

proceedings against the Area 2 detectives, supervisors, and command officers

identified in the Goldston Report; or seek the prosecution of Burge or his confederates.


                                            63
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 64 of 81 PageID #:64




      222.      Instead, in a joint effort with Martin, Daley sought to publicly discredit

and undermine the Goldston Report and to defend Martin’s prior suppression of it,

publicly saying “these are only allegations . . . rumors, stories, things like that.” The

intent and effect of these statements was to undermine the accuracy and validity of

the Goldston Report’s finding that the torture at Area 2 was “systematic” and

participated in by Area 2 command personnel.

      223.      Even after learning of the findings in the Goldston Report, Martin, OPS,

and other command personnel, in violation of CPD regulations, refused to investigate

numerous other allegations of police torture that were brought to their attention,

including allegations of electric shock and abuse previously made by electric shock

victim Melvin Jones against Burge.

      224.      From 1989 to 1992, Daley and Martin, and their command subordinates,

were given additional actual notice that Burge was the leader of a group of Area 2

detectives that systematically tortured and abused African American suspects in order

to obtain confessions in murder and other serious felony cases. Among that additional

evidence was an Amnesty International report identifying the torture and a series of

public hearings held by the Chicago City Council and the Chicago Police Board in

which witnesses testified about the torture they had suffered at the hands of the Area

2 Detectives.

      225.      Finally, in January 1992, Martin admitted in a publicly filed pleading

that there was an “astounding pattern or plan” on the part of Burge and his




                                               64
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 65 of 81 PageID #:65




confederates “to torture certain suspects, often with substantial criminal records, into

confessing to crimes.”

      226.   In February 1993, the Chicago Police Board finally fired Burge for

torturing Andrew Wilson. These findings became final in December 1995.

      227.   In 1993 the OPS re-opened investigations into approximately ten Area 2

torture cases. After an exhaustive re-investigation, which uncovered substantial new

evidence in support of the allegations, OPS sustained numerous allegations that Area

2 Detectives Byrne and Dignan racially abused and tortured Darrell Cannon with a

cattle prod. OPS Supervisor Carmen Christia reviewed the findings and approved

them. The OPS also entered sustained findings of torture and abuse against Area 2

Detectives Byrne and Dignan in five other re-opened cases, including that of death

row inmate Stanley Howard, as well as against Area 2 Detectives Boffo and Yucaitis.

      228.   From 1993 until 1998, then OPS Director Gayle Shines (who had

previously been appointed by Daley), suppressed these findings and the evidence

which supported them by secreting the files in her personal office.

      229.   In 1996, Daley, despite numerous allegations and sustained findings of

torture and abuse against Area 2 Detective Dignan, meritoriously promoted Dignan to

the police rank of lieutenant.

      230.   In 1998, with full knowledge that Burge and other Area 2 (and Area 3)

detectives participated in a pattern and practice of torture and abuse of suspects, CPD

Superintendent Terry Hillard and his then legal counsel and administrative assistant

Thomas Needham intentionally violated police regulations and obstructed justice


                                            65
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 66 of 81 PageID #:66




by overturning the OPS sustained findings in the six re-opened cases set forth above;

by refusing to investigate other torture victims’ claims that they had been tortured;

by refusing to investigate Shines’ suppression of evidence; and by suppressing these

OPS files and findings from criminal defendants.

      231.   On April 24, 2002, Cook County’s Chief Criminal Judge Paul Biebel

appointed a Special Prosecutor to investigate the allegations of police torture and

abuse committed by Burge and officers under his command at Areas 2 and 3.

      232.   Biebel’s decision to appoint a Special Prosecutor was based in part on

State’s Attorney Richard Devine’s conflict of interest. Biebel appointed Edward J. Egan,

a former high-ranking prosecutor and Illinois Appellate Court judge, as the special

prosecutor, and Robert Boyle, also a former high-ranking prosecutor, as Egan’s assistant.

      233.   On July 19, 2006, the Special Prosecutor released a Report of the findings

of his investigation, which has come to be known as either the “Egan-Boyle Report” or

the “2006 Special Grand Jury Report.”

      234.   Among other things, the Special Prosecutors Egan and Boyle found that

there were “many cases” in which it was reasonable to believe that African-American men

were abused by Burge and Area 2 Detectives. The Egan-Boyle Report also identified

several cases in which there was “proof beyond a reasonable doubt” of Area 2 abuse

detectives under Burge’s command and supervision, and further concluded that,

      a.   Burge abused persons in custody “with impunity,” and it therefore “necessarily
           follows that a number of those serving under his command recognized that if
           their commander could abuse persons with impunity, so could they.”

      b.   Chicago Police Superintendent Richard J. Brzeczek was guilty of a “dereliction
           of duty” and “did not act in good faith in the investigation of Andrew Wilson,”

                                            66
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 67 of 81 PageID #:67




           because Brzeczek “believed at the time that officers at Area 2 had tortured
           Andrew Wilson,” and that Brzeczek “kept Burge in command at Area 2 and
           issued a letter of commendation to all of the detectives at Area 2.”

      c.   Brzeczek “received and believed evidence that a prisoner [Andrew Wilson]
           had been brutalized by the Superintendent’s subordinates, that the prisoner
           had confessed, that those subordinates had testified under oath on a motion
           to suppress and before a jury and he [Brzeczek] had to believe they [Burge
           and Yucaitis] testified perjuriously, that the prisoner had been sentenced to
           death, and that for 20 years the Superintendent still remained silent.”

      d.   “[S]omething should have been done about the disgrace and embarrassment
           [at Area 2] 24 years ago” by the Chicago Police Superintendent.

      e.   The CCSAO’s Chief of Felony Review, Lawrence Hyman, gave false
           testimony when “he denied that Andrew Wilson told him he had been
           tortured by detectives under the command of Jon Burge.”

      f.   No meaningful police investigation was conducted, nor any police witness
           questioned either in the Wilson case, or in the Michael Johnson electric
           shock case, which occurred a few months after Wilson, and had “similarities”
           to the Wilson allegations.

      g.   If action had been taken against Jon Burge at the time of the Andrew Wilson
           case, or even shortly thereafter, the appointment of the Special Prosecutor
           would not have been necessary.

      h. This action should have included, “at the very least,” the Superintendent’s
         removal of Burge from any investigative command and a “complete shake-up
         at detective Area 2.”

      235.   Because the City and County’s highest-ranking officials, including Daley,

Brzeczek, Martin, Hillard, Shines, and Needham had consistently failed to intervene,

discipline, and investigate Burge and other Area 2 Detectives’ for their torture

practices, and because the same high-ranking officials concealed and covered up the

pattern of torture and abuse, Area 2 Detectives, including the Detective Defendants in

this case, continued to torture African American suspects throughout the 1980s.



                                            67
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 68 of 81 PageID #:68




      236.   The victims of such torture in the 1980s, in addition to Robert Smith,

included, among others, the following African American men: Shadeed Mumin,

Michael Johnson, Lee Holmes, Rodney Benson, Stanley Wrice, Eric Smith, Alonzo

Smith, James Andrews, Reginald Mahaffey, Jerry Mahaffey, Gregory Banks, David

Bates, Darrell Cannon, Leonard Hinton, Eric Smith, Leroy Orange, Leonard Kidd,

Philip Adkins, Robert Billingsley, Stanley Howard, Alphonso Pinex, Thomas Craft,

Lavert Jones, Lonza Holmes, and Aaron Patterson.

                                   LEGAL CLAIMS

                           Count I – 42 U.S.C.1983
                         The Individual Defendants
Violation of the 5th & 14th Amendments – Coerced Confession Used At Trial

      237.   Mr. Smith incorporates each preceding paragraph as if fully restated here.

      238.   The Individual Defendants, individually, jointly, and/or in conspiracy, as

well as under color of law and within the scope of their employment, forced Robert

Smith to incriminate himself falsely and against his will, in violation of Smith’s Fifth

Amendment rights against self-incrimination.

      239.   Through the State’s use of the coerced and false confession to deprive

Smith of liberty in some way, including but not limited to reading the coerced and

false confession to the jury during Smith’s criminal trial, these Individual Defendants

violated Smith’s constitutional rights under the Fifth and Fourteenth Amendments.

      240.   The Individual Defendants unconstitutionally interrogated Smith,

causing him to make involuntary statements that falsely implicated him in the

victims’ murders.


                                            68
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 69 of 81 PageID #:69




      241.   The Individual Defendants fabricated, unlawfully coerced, and wrote

false statements that they knew to be false, as well as falsely testified about the same.

These false statements were used against Robert Smith to his detriment in his

underlying criminal case and to deprive him of his liberty. Smith was prosecuted and

convicted for the victims’ murders based on these false statements.

      242.   The Individual Defendants’ misconduct was objectively unreasonable,

and the Defendants acted intentionally and with willful indifference to Mr. Smith’s

constitutional rights.

      243.   The Individual Defendants’ misconduct proximately caused Mr. Smith to

suffer injuries, including but not limited to loss of liberty, personal physical injury,

and emotional distress.

                          Count II – 42 U.S.C. § 1983
                The Detective Defendants and Detective Cline
       Violation of Due Process – Fabrication of Evidence Used At Trial

      244.   Mr. Smith incorporates each preceding paragraph as if fully restated here.

      245.   The Individual Defendants, acting individually, jointly, and/or in

conspiracy, as well as under color of law and within the scope of their employment,

deprived Robert Smith of his constitutional right to due process and a fair trial by

fabricating evidence against Smith and using that fabricated evidence at Smith’s trial.

      246.   The Individual Defendants, acting individually, as well as jointly, and/or

in concert and in conspiracy with one another, fabricated Smith’s confessions, false

reports, and other false evidence, which caused the conviction of Mr. Smith.




                                              69
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 70 of 81 PageID #:70




      247.   Through the conduct identified in this Count, the Individual Defendants

proximately caused Mr. Smith’s unjust criminal conviction and his continued wrongful

imprisonment. Without their misconduct of fabricating evidence against him, Mr.

Smith would not have been prosecuted or convicted.

      248.   The Individual Defendants deprived Mr. Smith of his constitutional right

to a fair trial, in violation of the Due Process Clause of the Fourteenth Amendment to

the United States Constitution.

      249.   The Individual Defendants’ misconduct was objectively unreasonable,

and the Defendants acted intentionally and with willful indifference to Mr. Smith’s

constitutional rights.

      250.   The Individual Defendants’ misconduct proximately caused Mr. Smith to

suffer injuries, including but not limited to loss of liberty, personal physical injury,

and emotional distress.

                           Count III – 42 U.S.C. § 1983
                           The Individual Defendants
              Brady Violation – Withholding Exculpatory Evidence

      251.   Mr. Smith incorporates each preceding paragraph as if fully restated here.

      252.   The Individual Defendants, acting individually, jointly, and/or in

conspiracy, as well as under color of law and within the scope of their employment,

deprived Mr. Smith of his constitutional right to due process and a fair trial by

withholding exculpatory evidence.




                                              70
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 71 of 81 PageID #:71




      253.   These Defendants, acting individually, jointly, and/or in concert and in

conspiracy with one another, deliberately withheld exculpatory evidence from

Mr. Smith before, during, and after his trial.

      254.   Such exculpatory evidence included, among other things, the following

pieces of evidence: (a) the systematic torture of persons in police custody at Area 2, as

well as the instruments used in such torture and findings from official investigations

of such torture, (b) the fabrication of, tampering with, and planting of the purportedly

bloody underwear, and (c) the fabrication of, tampering with, and/or planting of, and

later concealment of, the purportedly bloody blue bed sheet purportedly uncovered at

the scene.

      255.   Through the conduct identified in this Count, the Individual Defendants

proximately caused Mr. Smith’s unjust criminal conviction and his continued wrongful

imprisonment. Without their misconduct of withholding exculpatory evidence, Mr.

Smith would not have been prosecuted or convicted.

      256.   The Individual Defendants deprived Mr. Smith of his constitutional right

to a fair trial, in violation of the Due Process Clause of the Fourteenth Amendment to

the United States Constitution.

      257.   The Individual Defendants’ misconduct was objectively unreasonable,

and the Defendants acted intentionally and with willful indifference to Mr. Smith’s

constitutional rights.




                                            71
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 72 of 81 PageID #:72




      258.   The Individual Defendants’ misconduct proximately caused Mr. Smith to

suffer injuries, including but not limited to physical injury, loss of liberty, and

emotional distress.

                     Count IV – 42 U.S.C. §§ 1983, 1985
                        The Individual Defendants
    Federal Conspiracy to Deprive Mr. Smith of His Constitutional Rights

      259.   Mr. Smith incorporates each preceding paragraph as if fully restated here.

      260.   After the murders, the Detective Defendants, and later Defendants Cline

and Brogan, acting within the scope of their employment and under color of law,

agreed to frame Mr. Smith for the murders and deprive him of his constitutional

rights, including but not limited to his rights to due process and a fair trial, the right

to be free from unconstitutionally coercive interrogation, and the right to be free from

evidence fabricated against him and subsequently used to convict him at trial or

otherwise deprive him of liberty in some way.

      261.   The Individual Defendants further conspired to deprive Mr. Smith of

exculpatory evidence and information to which he was lawfully entitled and which

would have led to Mr. Smith’s confession being recognized as false, which in turn

would have led to Mr. Smith not being charged, not being convicted, and to Smith’s

more timely exoneration.

      262.   The Individual Defendants, in concert with other unknown co-conspirators,

conspired by concerted action to accomplish an unlawful purpose by unlawful means.

      263.   In furtherance of that conspiracy, each of the co-conspirators committed

overt acts and was an otherwise willful participant in joint activity.


                                              72
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 73 of 81 PageID #:73




      264.   The Individual Defendants engaged in this conspiracy with the

knowledge and purpose of depriving Robert Smith, who is African American, and

numerous other African American Area 2 torture victims, the equal protection of the

laws and/or equal privilege and immunities under the law.

      265.   The conspiracy was racially motivated.

      266.   The Individual Defendants willfully conspired with racial animus toward

Smith and the many other African American Area 2 torture victims identified above.

      267.   The Individual Defendants willfully conspired with malice and/or

reckless indifference to the rights of Mr. Smith.

      268.   Through their conspiracy, the Individual Defendants deprived Robert

Smith of his right to equal protection of the laws under the Fourteenth Amendment,

and 42 U.S.C. § 1985.

      269.   Through the Individual Defendants’ misconduct identified in this Count,

they violated Mr. Smith’s rights, and he suffered loss of liberty, physical harm, and

severe emotional distress and anguish as a direct and proximate result of the

Individual Defendants’ conspiracy.

                          Count V – 42 U.S.C. §§ 1983, 1986
                            The Individual Defendants
                               Failure to Intervene

      270.   Mr. Smith incorporates each preceding paragraph as if fully restated here.

      271.   The Detective Defendants and Defendants Cline and Brogan, by their

conduct and color of law, stood by without intervening to prevent the violation of Smith’s

constitutional rights, even though they had the ability and opportunity to do so.


                                            73
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 74 of 81 PageID #:74




       272.   As a direct and proximate of the Individual Defendants’ failure to

intervene to prevent the violation of Mr. Smith’s constitutional rights, Smith suffered

injury, including but not limited to physical injury, loss of liberty, and emotional

distress. The Defendants had a reasonable opportunity to prevent this harm but failed

to do so.

       273.   The Individual Defendants’ conduct was objectively unreasonable, and

the Defendants acted intentionally and with willful indifference to Mr. Smith’s

constitutional rights.

       274.   The Individual Defendants, knowing of the conspiracy to torture and

convict Smith, and having the power to prevent or aid in preventing the commission of

the acts in furtherance of that conspiracy, neglected and/or refused so to do, in

violation of 42 U.S.C. § 1986.

       275.   Through the Individual Defendants’ misconduct identified in this Count,

they violated Mr. Smith’s rights, and he suffered loss of liberty, physical harm, and

severe emotional distress and anguish as a direct and proximate result of the

Individual Defendants’ failure to intervene.

                                     Count VI
                               The City of Chicago
                         Section 1983 Monell Policy Claim

       276.   Robert Smith incorporates each preceding paragraph as if fully restated here.

       277.   The Individual Defendants committed and caused the commission of the

above-alleged constitutional violations pursuant to one or more interrelated de facto

policies, practices and/or customs of the City.


                                             74
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 75 of 81 PageID #:75




      278.   Specifically, at all times material to this Complaint, the City, through the

CPD, its Superintendents, the Police Board, the City’s Mayors, the City Council,

and/or the Corporation Counsel’s Office, established and implemented the following

interrelated de facto policies, practices and customs:

   a. conducting physically, psychologically or otherwise illegal or improperly
      coercive interrogations of witnesses, suspects and arrestees to obtain false
      confessions and wrongful convictions, including most specifically the torture
      committed by Burge and his protegees at Area 2 and later Area 3;

   b. filing false reports and giving false statements and testimony about such
      coerced interrogations and confessions and other fabricated evidence;

   c. fabricating or constructing false and coerced confessions, as well as other
      evidence;

   d. suppressing evidence concerning coercive and false interrogations and
      confessions, and pursuing and obtaining wrongful prosecutions and false
      imprisonments on the basis of such confessions and interrogations and other
      fabricated evidence;

   e. denying suspects their right to full and fair access to the courts through the use
      of coercive and false interrogations and confessions and by withholding,
      suppressing, and destroying exculpatory evidence;

   f. covering up the true nature of coerced interrogations and confessions,
      particularly those of Burge and his protegees at Area 2 and later at Area 3;

   g. failing to video and/or audio tape the interrogation or questioning of suspects,
      arrestees, and witnesses;

   h. failing to properly train, supervise, discipline, monitor, or otherwise control
      police officers engaged in police brutality and misconduct, particularly officers
      such as the Detective Defendants here, who were repeatedly accused of torture
      and abuse of persons in police custody, making false arrests, destroying or
      withholding evidence, filing false reports, making false statements, providing
      false testimony, and otherwise engaging in malicious prosecutions and wrongful
      convictions;

   i. encouraging and facilitating the “police code of silence” under which CPD
      officers refused to report, covered up, suppressed and destroyed evidence of

                                            75
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 76 of 81 PageID #:76




      police torture and other unconstitutional and coercive interrogations at Area 2
      and Area 3, despite their obligation under the law and police regulations to
      report such misconduct;

   j. encouraging CCSAO prosecutors and CPD officers to either remain silent or
      give false and misleading information in official investigations of Area 2 and 3
      torture in order to protect the City and County from civil liability and officers
      and prosecutors from the same, as well as from internal discipline and criminal
      charges; and

   k. otherwise covering up for and suppressing evidence and findings of Area 2 and
      3 torture, and refusing to properly investigate, arrest and charge those
      participating in the torture.

      279.      As set forth in greater detail above, the pattern and practice of torture

and abuse at Area 2 and later Area 3, and the cover-up of that abuse and torture, was

well known both before and after Robert Smith was tortured and wrongfully convicted,

including by:

      a.   the command officers at Area 2, including Burge, Martin, and Burge’s
           successor, Defendant Cline;

      b.   former City of Chicago Mayors Jane Byrne and Richard Daley (both before
           and throughout his tenure as Mayor of Chicago),

      c.   several high ranking CCSAO prosecutors, including Daley himself during
           his tenure as the State’s Attorney; Larry Hyman, who as the supervisor of
           the Felony Review Unit directly participated in the interrogation and
           torture of Andrew Wilson; and the First Assistant State’s Attorney at that
           time, Richard Devine;

      d.   successive CPD Superintendents, including Richard Brzeczek, Fred Rice,
           Leroy Martin, Matt Rodriguez, Terry Hillard, and Phil Cline;

      e.   OPS Directors, including Gayle Shines;

      f.   various other CPD Command Personnel, including Deputy Superintendents
           McCarthy, Lyons, Hoke and Townsend;

      g.   Chiefs of Detectives, including William Hanhardt and Terry Hillard;


                                               76
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 77 of 81 PageID #:77




      h. the City Council and the Chicago Police Board, and other high ranking and
         policy making, command, and supervisory personnel, who collectively and
         individually participated in the cover-up and suppression of the torture
         scandal, as set forth in detail above.

      280.   The above-listed interrelated policies, practices and customs, both

individually and together, were maintained and implemented with deliberate

indifference; they encouraged, among other things, the coercing of statements from

suspects, witnesses and arrestees, by torture and related abusive tactics and

techniques; the construction and fabrication of confessions, admissions, statements,

and other false witness evidence; the suppression and destruction of evidence of

torture and other exculpatory evidence; the intimidation and manipulation of

witnesses; the making of false statements and reports; the giving of false testimony;

the obstruction of justice and manipulation and obstruction of the State and Federal

courts; and the pursuit and continuation of wrongful convictions and false arrests and

imprisonments.

      281.   Separately and together, the above-listed interrelated policies, practices

and customs, directly and proximately caused the unconstitutional violations committed

by the individual Defendants, and the resulting injuries suffered by Robert Smith.

      282.   Additionally, the City and County Defendants failure to properly train,

discipline, monitor, control, supervise, and counsel the individual Defendants was also

done with deliberate indifference and likewise directly and proximately caused the

unconstitutional violations committed by the individual Defendants, and the resulting

injuries suffered by Robert Smith.



                                           77
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 78 of 81 PageID #:78




      283.   Additionally, the City and County’s policymakers’ involvement in, and

ratification of, the unconstitutional policies, practices and customs directly and

proximately caused the unconstitutional violations of the individual Defendants and

the resulting injuries suffered by Robert Smith.

                                    Count VII
                            The Individual Defendants
                    State Law Claim for Malicious Prosecution

      284.   Robert Smith incorporates each preceding paragraph as if fully restated here.

      285.   The individual Defendants, individually, jointly, and in conspiracy,

initiated a malicious prosecution without probable cause against Robert Smith, and

continued that prosecution without probable cause.

      286.   That prosecution was ultimately terminated in Smith’s favor.

      287.   The Defendants’ actions were done in a willful and wanton manner, and

directly and proximately caused Smith’s injuries, including but not limited to

loss of liberty, physical harm, and severe emotional distress and anguish.

                                  Count VIII
                          The Individual Defendants
        State Law Claim for Intentional Infliction of Emotional Distress

      288.   The Individual Defendants individually, jointly, and in conspiracy, by

committing and causing the commission of the unconstitutional acts set forth in greater

detail above, engaged in extreme and outrageous conduct.

      289.   These Defendants intended, by subjecting Smith to their torture and

abuse, to inflict severe emotional distress on Smith and knew that their conduct would

cause Smith and his family severe emotional distress.

                                            78
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 79 of 81 PageID #:79




        290.   As a direct and proximate cause of the Individual Defendants’ outrageous

conduct, Smith suffered and continues to suffer from severe emotional distress,

including symptoms of post-traumatic stress disorder, anxiety, depression, inability to

focus or concentrate, and a recurring fear of re-arrest, torture, and re-prosecution.

                                        Count IX
                               The Individual Defendants
                               State Claim for Conspiracy

        291.   Robert Smith incorporates each preceding paragraph as if fully restated here.

        292.   The Individual Defendants reached an understanding together to engage

in the unconstitutional overt acts set forth in detail above and jointly acted and/or

conspired among and between themselves to commit those acts.

        293.   In furtherance of this conspiracy, the Individual Defendants jointly

committed unlawful acts, including, among many other things, beating Smith into a

false confession, fabricating incriminating evidence, destroying and withholding

exculpatory evidence, as well as maliciously prosecuting Smith and intentionally

inflicting continuing severe emotional distress on him, as set forth below.

        294.   This conspiracy was the direct and proximate cause of Smith’s injuries,

including but not limited to loss of liberty, physical harm, and severe emotional distress

and anguish.

                                       Count X
                                 The City of Chicago
                         State Law Respondeat Superior Claim

        295.   Robert Smith incorporates each preceding paragraph as if fully restated

here.

                                             79
    Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 80 of 81 PageID #:80




      296.   The Detective Defendants and Defendant Cline were at all times material

to this Complaint employees of the City and acting within the scope of their

employment. Their acts in violation of state law are therefore directly chargeable to the

Defendant City pursuant to the doctrine of respondeat superior.

                                      Count XI
                                The City of Chicago
                         745 ILCS 10/9-102 – Indemnification

      297.   Robert Smith incorporates each preceding paragraph as if fully restated here.

      298.   Because the Detective Defendants and Defendant Cline were, at all

times relevant to this Complaint, employees of the City acting under color of law and

within the scope of their employment, the City, by statute, is responsible for paying

for any tort judgment entered against them. 745 ILCS 10/9-102.

      WHEREFORE, Plaintiff Robert Smith respectfully requests this Court to:

      (a) enter judgment in his favor and against all Defendants jointly and severally;

      (b) award him compensatory damages jointly and severally,

      (c) award him attorneys’ fees and costs against Defendants jointly and severally;

      (d) enter punitive damages against each of the Individual Defendants;

      (e) award pre-judgment interest for all applicable damages;

      (f) award post-judgment interest for all applicable judgments; and

      (g) award such other relief as this Court deems appropriate.

                                    JURY DEMAND

      Plaintiff Robert Smith demands a trial by jury pursuant to Federal Rule of Civil

Procedure 38(b) on all issues so triable.


                                            80
   Case: 1:21-cv-01159 Document #: 1 Filed: 03/01/21 Page 81 of 81 PageID #:81




Dated: March 1, 2021
                                     Respectfully submitted,
                                     ROBERT SMITH JR.

                                     /s/ Stuart J. Chanen

Stuart J. Chanen
Ariel Olstein
CHANEN & OLSTEIN
7373 Lincoln Avenue, Suite 100
Lincolnwood, IL 60712
847-469-4669
Stuart@ChanenOlstein.com
Ariel@ChanenOlstein.com




                                         81
